Exhibit 10.3

 

 

 

DOMINO’S PIZZA MASTER ISSUER LLC,

CERTAIN SUBSIDIARIES OF DOMINO’S PIZZA MASTER ISSUER LLC

PARTY HERETO,

DOMINO’S SPV GUARANTOR LLC,

DOMINO’S PIZZA LLC,

as Manager and in its individual capacity,

DOMINO’S PIZZA NS CO.,

and

CITIBANK, N.A.,

as Trustee

 

 

AMENDED AND RESTATED

MANAGEMENT AGREEMENT

Dated as of March 15, 2012

(amending and restating the Master Servicing Agreement dated as of April 16,
2007)

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

ARTICLE 1 DEFINITIONS

     3   

Section 1.1

     Certain Definitions      3   

Section 1.2

     Other Defined Terms      13   

Section 1.3

     Other Terms      13   

Section 1.4

     Computation of Time Periods      13   

ARTICLE 2 ADMINISTRATION AND MANAGEMENT OF MANAGED ASSETS

     14   

Section 2.1

     Domino’s Pizza LLC to Act as the Manager      14   

Section 2.2

     Manager Advances      17   

Section 2.3

     Concentration Accounts      17   

Section 2.4

     Records      17   

Section 2.5

     Administrative Duties of Manager      18   

Section 2.6

     No Offset      19   

Section 2.7

     Compensation      19   

Section 2.8

     Indemnification      20   

Section 2.9

     Nonpetition Covenant      22   

Section 2.10

     Certain Amendments to Documents Governing Managed Assets      22   

Section 2.11

     Franchisor Consent      23   

Section 2.12

     Appointment of Sub-managers      23   

ARTICLE 3 STATEMENTS AND REPORTS

     23   

Section 3.1

     Reporting by the Manager      23   

Section 3.2

     Appointment of Independent Accountant      23   

Section 3.3

     Annual Accountants’ Reports      24   

Section 3.4

     Notice of Reduction in Blended Rate of Continuing Franchise Fees      25   

ARTICLE 4 THE MANAGER

     25   

Section 4.1

     Representations and Warranties Concerning the Manager      25   

Section 4.2

     Existence      29   

Section 4.3

     Performance of Obligations      29   

Section 4.4

     Merger; Resignation and Assignment      32   

Section 4.5

     Taxes      33   

Section 4.6

     Notice of Certain Events      33   

Section 4.7

     Capitalization      34   

Section 4.8

     Franchise Law Determination      34   

Section 4.9

     Maintenance of Separateness      34   

 

i



--------------------------------------------------------------------------------

Section 4.10

     No ERISA Plan      35   

ARTICLE 5 REPRESENTATIONS, WARRANTIES AND COVENANTS AS TO POST-SECURITIZATION
ASSETS

     35   

Section 5.1

     Representations and Warranties Made in Respect of Post-Securitization
Assets      35   

Section 5.2

     Covenants in Respect of New Collateral      38   

ARTICLE 6 DEFAULT

     39   

Section 6.1

     Manager Termination Event      39   

Section 6.2

     Disentanglement.      42   

Section 6.3

     No Effect on Other Parties      44   

Section 6.4

     Rights Cumulative      44   

ARTICLE 7 CONFIDENTIALITY

     44   

Section 7.1

     Confidentiality      44   

ARTICLE 8 MISCELLANEOUS PROVISIONS

     46   

Section 8.1

     Term of this Agreement      46   

Section 8.2

     Amendments to this Agreement      46   

Section 8.3

     Amendments to other Agreements      47   

Section 8.4

     Acknowledgement      47   

Section 8.5

     Governing Law; Waiver of Jury Trial; Jurisdiction      47   

Section 8.6

     Notices      48   

Section 8.7

     Severability of Provisions      48   

Section 8.8

     Delivery Dates      48   

Section 8.9

     Binding Effect; Limited Rights of Others      49   

Section 8.10

     Article and Section Headings      49   

Section 8.11

     Counterparts      49   

EXHIBIT A — JOINDER AGREEMENT

  

EXHIBIT B — POWER OF ATTORNEY

  

EXHIBIT C — PRICING FOR COMPENSATION FOR SERVICES RELATED TO THE PRODUCT

PURCHASE AND DISTRIBUTION AGREEMENT

  

  

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED MANAGEMENT AGREEMENT

This AMENDED AND RESTATED MANAGEMENT AGREEMENT, dated as March 15, 2012 (this
“Agreement”), is entered into by and among Domino’s Pizza Master Issuer LLC, a
Delaware limited liability company (the “Master Issuer”), Domino’s Pizza
Distribution LLC, a Delaware limited liability company (the “Domestic
Distributor”), Domino’s SPV Canadian Holding Company Inc., a Delaware
corporation (the “SPV Canadian Holdco”), Domino’s IP Holder LLC, a Delaware
limited liability company (the “IP Holder”, and together with the Master Issuer,
the Domestic Distributor and SPV Canadian Holdco, the “Co-Issuers”), Domino’s
SPV Guarantor LLC, a Delaware limited liability company (the “SPV Guarantor”),
Domino’s Pizza Franchising LLC, a Delaware limited liability company (the
“Domestic Franchisor”), Domino’s Pizza International Franchising Inc., a
Delaware corporation (the “International Franchisor”), Domino’s Pizza Canadian
Distribution ULC, a Nova Scotia unlimited company (the “Canadian Distributor”),
Domino’s EQ LLC, a Delaware limited liability company (the “Domestic
Distribution Equipment Holder”), Domino’s RE LLC, a Delaware limited liability
company (the “Domestic Distribution Real Estate Holder”, and together with the
SPV Guarantor, the Domestic Franchisor, the International Franchisor, the
Canadian Distributor and the Domestic Distribution Equipment Holder, the
“Guarantors”), Domino’s Pizza LLC, a Michigan limited liability company (“DPL”),
Domino’s Pizza NS Co., a Nova Scotia unlimited company (the “Canadian
Manufacturer”), Citibank, N.A. (“Citibank”), as trustee (the “Trustee”), and any
other Securitization Entity that becomes party to this Agreement by execution of
a joinder substantially in the form attached hereto as Exhibit A. This Agreement
amends and restates the Master Servicing Agreement, dated as of April 16, 2007,
by and among the Co-Issuers, the SPV Guarantor, the Domestic Franchisor, the
International Franchisor, the Canadian Distributor, the Manager, the Canadian
Manufacturer and Citibank, N.A., as trustee. For all purposes of this Agreement,
capitalized terms used herein but not otherwise defined herein shall have the
meanings ascribed thereto in Annex A to the Base Indenture (as defined below).
“Manager”, when in reference to (a) the servicing of the Managed Assets of the
Canadian Distributor, shall mean the Canadian Manufacturer, and (b) the
servicing of all other Managed Assets, shall mean DPL; provided, that the term
“Manager” shall mean only DPL with respect to ARTICLE 3 and Sections 2.7, 2.8,
4.1(a)(i) and 8.2 herein. All other representations, warranties and covenants of
or about DPL made herein are repeated herein with respect to the Canadian
Manufacturer, as applicable, as though fully set forth herein.

 

1



--------------------------------------------------------------------------------

RECITALS

WHEREAS, the Master Issuer and the other Co-Issuers have entered into the
Amended and Restated Base Indenture (the “Base Indenture”), dated as of the date
of this Agreement, with Citibank, as Trustee and securities intermediary,
pursuant to which the Master Issuer and the other Co-Issuers shall issue series
of notes (the “Notes”) from time to time, on the terms described therein.
Pursuant to the Base Indenture and the Global G&C Agreement, as security for the
indebtedness represented by the Notes and the other Obligations, the Master
Issuer and the other Securitization Entities are and will be granting to the
Trustee on behalf of the Secured Parties, a security interest in the Collateral;

WHEREAS, since the Series 2007-1 Closing Date, all Post-Securitization Domestic
Franchise Arrangements and all Post-Securitization International Franchise
Arrangements have been, and will continue to be, originated by the Franchisors;

WHEREAS, from and after the Closing Date, the International Franchisor will also
originate all Post-Closing Overseas Franchise Arrangements;

WHEREAS, from time to time, the Master Issuer or the Franchisors may purchase or
repurchase, as the case may be, the Franchise Arrangement and/or lease with a
third party landlord entered into with respect to a Store and undertake to
operate such Store (a “Repurchased Store”) until such time as a New Franchise
Arrangement is entered into with respect to such Repurchased Store;

WHEREAS, each of the Securitization Entities desires to have the Manager operate
any Repurchased Store in accordance with the Management Standard;

WHEREAS, each of the Securitization Entities desires to have the Manager enforce
its rights and powers and perform its duties and obligations under the Managed
Documents to which it is party in accordance with the Management Standard;

WHEREAS, each of the Securitization Entities desires to have the Manager enter
into certain agreements and acquire and dispose of certain assets from time to
time on its behalf, in each case in accordance with the Management Standard;

WHEREAS, the IP Holder desires to appoint the Manager as its agent for providing
comprehensive intellectual property development, enforcement, maintenance,
protection, defense, management, licensing, contract administration and other
duties or services in connection with the Domino’s IP in accordance with the
Management Standard;

WHEREAS, the Manager desires to enforce such rights and powers and perform such
management obligations and duties, all in accordance with the Management
Standard;

 

2



--------------------------------------------------------------------------------

WHEREAS, each of the Securitization Entities desires to enter into this
Agreement to provide for, among other things, the management of the respective
rights and powers and the performance of the respective duties and obligations
of the Securitization Entities, as applicable, under or in connection with the
Contribution and Sale Agreements, the Distribution and Contribution Agreements,
the Third-Party License Agreements, the Franchise Arrangements, the Domino’s IP,
the IP License Agreements, the PULSE Assets, the Technology Assets, the Domestic
Distribution Assets, the Third-Party Supply Agreements, the Product Purchase
Agreements, the Requirements Agreements, the Distribution Agreements, the
Repurchased Stores, and any other assets acquired by the Securitization Entities
(the “Managed Assets”), by the Manager, all in accordance with the Management
Standard;

WHEREAS, each of the Master Issuer, the Domestic Distribution Real Estate Holder
and the Domestic Distribution Equipment Holder (each, a “Product Supply Entity”,
and together, the “Product Supply Entities”) desires that DPL, in its individual
capacity, supply all Products (as defined in the Product Purchase and
Distribution Agreement) and provide all distribution services for the
manufacturing and supply of pizza dough, thin crust pizza dough and certain
related products intended for human consumption (such distribution services,
together with the Products, the “Supplied Products and Services”) to each such
Product Supply Entity that are required to be provided by the Product Supply
Entities to the Domestic Distributor under the Product Purchase and Distribution
Agreement; and

WHEREAS, DPL desires to provide the Supplied Products and Services for each
Product Supply Entity;

NOW THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.1 Certain Definitions. Capitalized terms used herein but not otherwise
defined herein or in Annex A to the Base Indenture shall have the following
meanings:

“Agreement” has the meaning set forth in the preamble hereto.

“Asset Management Services” means, in a manner consistent with the Management
Standard, the execution of real property leases and equipment leases related to
the distribution, manufacturing and supply chain where a Non-Securitization
Entity remains a Co-obligor on such leases, and the management, operation and
administration of leased and owned property in the distribution, manufacturing
and supply chain.

 

3



--------------------------------------------------------------------------------

“Back-Up Management Agreement” means the Back-Up Management and Consulting
Agreement, dated as of March 15, 2012, by and among the Co-Issuers, the Manager,
the Trustee and FTI Consulting, Inc., a Maryland corporation, as Back-Up
Manager.

“Base Indenture” has the meaning set forth in the recitals hereto.

“Canadian Distributor” has the meaning set forth in the preamble hereto.

“Canadian Manufacturer” has the meaning set forth in the preamble hereto.

“Cold Back-Up Management Duties” has the meaning set forth in the Back-Up
Management Agreement.

“Confidential Information” means information (including Know-How) treated as
confidential and proprietary by its owner that is disclosed by a party hereto
(“Discloser”), either directly or indirectly, in writing or orally, to another
party hereto (“Recipient”).

“Current Practices” means, in respect of any action or inaction, the practices,
standards and procedures of Domino’s Pizza LLC and its Subsidiaries as performed
or that have been performed immediately prior to the Closing Date.

“Defective Asset Damages Amount” means with respect to any Post-Securitization
Collateral Franchise Document that is a Defective Post-Securitization Asset, an
amount equal to the product of (i) the quotient obtained by dividing (A) the
absolute value of the sum of all Collections under such Post-Securitization
Collateral Franchise Document received during the 12-month period immediately
preceding the date such Post-Securitization Collateral Franchise Document became
a Defective Post-Securitization Asset minus the aggregate amount of related
Excluded Amounts received during such period, by (B) the aggregate amount of all
Collections received under all Collateral Franchise Documents during such
12-month period (assuming that all Post-Securitization Collateral Franchise
Documents had been included in the Collateral Franchise Documents during such
12-month period) minus the aggregate amount of related Excluded Amounts received
during such period and (ii) the Aggregate Outstanding Principal Amount.

“Defective Post-Securitization Asset” means any Post-Securitization Asset that
does not meet the applicable requirements of ARTICLE 5.

“Discloser” has the meaning ascribed to such term in the definition of
“Confidential Information.”

“Disentanglement” has the meaning set forth in Section 6.2(a) hereof.

“Disentanglement Period” has the meaning set forth in Section 6.2(c) hereof.

“Disentanglement Services” has the meaning set forth in Section 6.2(a) hereof.

 

4



--------------------------------------------------------------------------------

“Distribution Services” means, in a manner consistent with the Management
Standard, the acquisition, storage and delivery of equipment, supplies and
Products for resale to Franchisees, to DPL, as owner of Company-Owned Stores and
to other Persons on behalf of the Securitization Entities, including enforcing
and performing the duties and obligations of the Securitization Entities under
the Distribution Agreements.

“Domestic Continuing Franchise Fees” means the Continuing Franchise Fees
received by the Domestic Franchisor.

“Domestic Distribution Equipment Holder” has the meaning set forth in the
preamble hereto.

“Domestic Distribution Real Estate Holder” has the meaning set forth in the
preamble hereto.

“Domestic Distributor” has the meaning set forth in the preamble hereto.

“Domestic Franchisor” has the meaning set forth in the preamble hereto.

“DPL” has the meaning set forth in the preamble hereto.

“Environmental Laws” has the meaning given to such term in Section 4.1(m)(i)
hereof.

“Equipment Purchasing Services” means, in a manner consistent with the
Management Standard, the purchasing and leasing of equipment and machinery on
behalf of the Domestic Distribution Equipment Holder for use by the
Securitization Entities.

“Former Franchisors” means, collectively, DPL and Domino’s Pizza International
Inc., as predecessor in interest to Domino’s International.

“Franchisee Financing Program” means any financing program facilitated by a
Securitization Entity pursuant to which a Franchisee receives financing from a
third-party lender to open or operate a Store.

“Guarantors” has the meaning set forth in the preamble hereto.

“Holdco Specified Non-Securitization Debt Cap” has the meaning given to such
term in the Parent Company Support Agreement.

“Hot Back-Up Management Duties” has the meaning set forth in the Back-Up
Management Agreement.

“Improvements” shall mean the buildings, structures, fixtures, additions,
enlargements, extensions, modifications, repairs, replacements and improvements
now or hereafter erected or located on the real property constituting a part of
each Owned Property.

 

5



--------------------------------------------------------------------------------

“Indemnitee” has the meaning set forth in Section 2.8 hereof.

“Independent Accountants” has the meaning set forth in Section 3.2 hereof.

“International Continuing Franchise Fees” means the Continuing Franchise Fees
received by the International Franchisor.

“International Franchisee PULSE Agreements” means any agreement entered into by
a Franchisee, and which is listed on Schedule 1.1(b) to the DPL Contribution and
Sale Agreement pursuant to which such Franchisee licenses PULSE Assets from the
Distributor.

“International Franchisor” has the meaning set forth in the preamble hereto.

“IP Development Services” means the conception, development, creation and/or
acquisition of After-Acquired IP Assets, including the filing, prosecution and
maintenance of any applications and/or registrations with respect thereto, after
the Initial Closing Date by the Manager (or its agents) as the IP Holder’s (and
any Additional IP Holder’s) agent, and in the name and stead of the IP Holder
(and any Additional IP Holder).

“IP Management Services” means the following services performed and actions
taken on behalf of the IP Holder (and any Additional IP Holder), in each case to
the extent that the Manager determines that such action is necessary or
advisable, in accordance with the Management Standard:

(a) maintaining, enforcing and defending the IP Holder’s (and any Additional IP
Holder’s) rights in and to the Domino’s IP, including diligently prosecuting
Trademark applications and maintaining Trademark registrations, timely filing
statements of use, applications for renewal and affidavits of use and/or
incontestability and paying all fees required by applicable law; searching and
clearing the Trademarks included in the After-Acquired IP Assets; responding to
third-party oppositions of trademark applications or registrations; responding
to any office action or other examiner requests; conducting searches, monitoring
and taking appropriate actions to oppose or contest any applications or
registrations for Trademarks that are likely to cause confusion with or to
dilute, or otherwise violate the IP Holder’s or any Additional IP Holder’s
rights in or to, the Trademarks;

(b) enforcing the IP Holder’s (and any Additional IP Holder’s) legal title in
and to the Domino’s IP and exercising the IP Holder’s (and any Additional IP
Holder’s) rights, and performing the IP Holder’s (and any Additional IP
Holder’s) obligations, under each IP License Agreement, including ensuring that
any use of the Domino’s IP satisfies the quality control provisions of such IP
License Agreement and is in compliance with all applicable laws;

 

6



--------------------------------------------------------------------------------

(c) applying for registration of Copyrights and timely filing maintenance and
registration fees;

(d) diligently prosecuting applications (including divisionals,
continuation-in-parts, provisionals, and reissues) and maintaining the
registrations for any Patents, including timely paying all maintenance and
registration fees required by applicable law and responding to office actions,
requests for reexamination, interferences and any other patent office requests
or requirements;

(e) maintaining registrations for all material domain names included in the
Domino’s IP;

(f) in the event that the Manager becomes aware of any imitation, infringement,
dilution, misappropriation and/or unauthorized use of the Domino’s IP, or any
portion thereof, taking reasonable actions to protect, police and enforce such
Domino’s IP, including, as appropriate, (i) preparing, issuing and responding to
and further prosecuting cease and desist, demand and notice letters and requests
for a license; and (ii) commencing, prosecuting and/or resolving a claim or suit
against such imitation, infringement, dilution, misappropriation and/or the
unauthorized use of the Domino’s IP, and seeking all appropriate monetary and
equitable remedies in connection therewith;

(g) performing such functions and duties, and preparing and filing such
documents, as are required under the Indenture or the Global G&C Agreement to be
performed, prepared and/or filed by the IP Holder (or any Additional IP Holder),
including:

(i) causing the IP Holder (and any Additional IP Holder) to execute and
recording such financing statements (including continuation statements) or
amendments thereof or supplements thereto or such other instruments as the
Trustee, the Control Party and the Securitization Entities together may from
time to time reasonably request in connection with the security interests in the
Domino’s IP granted by the IP Holder (and any Additional IP Holder) to the
Trustee; provided that such requests are consistent with the standards and
obligations set forth in the Base Indenture; and

(ii) causing the IP Holder (and any Additional IP Holder) to execute grants of
security interests or any similar instruments as the Trustee, the Control Party
and the Securitization Entities together may from time to time reasonably
request; provided that such requests are consistent with the standards and
obligations set forth in the Base Indenture that are intended to evidence such
security interests in the Domino’s IP and recording such grants or other
instruments with the

 

7



--------------------------------------------------------------------------------

relevant authority including the U.S. Patent and Trademark Office, the U.S.
Copyright Office or any applicable foreign intellectual property office as may
be agreed upon by the parties to such agreements;

(h) taking such actions on behalf of the IP Holder (and any Additional IP
Holder) as the Master Issuer may reasonably request or the Manager may
reasonably recommend that are expressly required by the terms, provisions and
purposes of the IP License Agreements;

(i) as directed by the Control Party, causing the IP Holder (and any Additional
IP Holder) to enter into license agreements with any Securitization Entity,
including any Additional Securitization Entity, and to grant such Securitization
Entity the right to use the Domino’s IP;

(j) preparing for execution by the IP Holder (and any Additional IP Holder) or
any other appropriate Person of all documents, certificates and other filings as
the IP Holder (or any Additional IP Holder) shall be required to prepare and/or
file under the terms of the IP License Agreements; and

(k) paying or arranging for payment or discharge of taxes and Liens levied on or
threatened against the Domino’s IP.

“IP Services” means, collectively, the IP Development Services and the IP
Management Services.

“Manager Advances” has the meaning set forth in Section 2.2(a) hereof.

“Managed Assets” has the meaning set forth in the recitals hereto.

“Managed Document” means any contract, agreement, arrangement or understanding
relating to any of the Managed Assets, including, without limitation, the
Contribution and Sale Agreements, the Distribution and Contribution Agreements,
the Third-Party License Agreements, the International Franchisee PULSE
Agreements, the Franchise Arrangements, the IP License Agreements, any agreement
between a Domino’s Entity and a third party that is a PULSE Asset, the
Company-Owned Stores Requirements Agreement and the Distribution Agreements.

“Management Standard” means standards that (a) are consistent with Current
Practices or, to the extent of changed circumstances, practices, technologies,
strategies or implementation methods, consistent with the standards as the
Manager would implement or observe if the Managed Assets were owned by the
Manager; (b) will enable the Manager to comply in all material respects with all
of the duties and obligations of the Securitization Entities under the Related
Documents and each Collateral Franchise Document; (c) are in material compliance
with all applicable Requirements of Law; and (d) with respect to the use and
maintenance of the IP Holders’ (and any Additional IP Holder’s) rights in and to
the Domino’s IP, are consistent with the standards imposed by the IP License
Agreements.

 

8



--------------------------------------------------------------------------------

“Manager Termination Event” has the meaning set forth in Section 6.1(a) hereof.

“Notes” has the meaning set forth in the recitals hereto.

“Owned Property” means, collectively, those parcels of real property in which
any Securitization Entity owns the fee estate, together with any Improvements
thereon.

“Post-Opening Services” means, to the extent required by the Franchise
Arrangements, (a) the maintenance of a continuing advisory relationship with
Franchisees, including consultation in the areas of marketing, merchandising and
general business operations, (b) the provision to each Franchisee of the
applicable standards for the Domino’s Brand, (c) the use of reasonable efforts
to maintain standards of quality, cleanliness, appearance and service at all
Stores and (d) the collection and administration of the Advertising Fees and the
Company-Owned Store Advertising Fees and the direction of the development of all
advertising and promotional programs for the Domino’s Brand or any Future Brand.

“Post-Securitization Asset” means a Post-Securitization Collateral Franchise
Document, or any Intellectual Property created, developed or acquired after the
Series 2007-1 Closing Date by or on behalf of, and owned by, the IP Holder,
including, without limitation, all Future Brand IP.

“Post-Securitization Asset Addition Date” means, with respect to any
Post-Securitization Asset, the earliest of (i) the date on which such
Post-Securitization Asset is acquired by, or developed for the benefit of, a
Securitization Entity, (ii) the later of (a) the date upon which the closing
occurs under the applicable contract giving rise to such Post-Securitization
Asset and (b) the date upon which all of the diligence contingencies in the
contract for purchase of the applicable Post-Securitization Asset expire and the
Securitization Entity acquiring such Post-Securitization Asset no longer has the
right to cancel such contract and (iii) the date on which a Securitization
Entity begins receiving Collections with respect to such Post-Securitization
Asset.

“Post-Securitization Collateral Franchise Document” means any Collateral
Franchise Document entered into by any of the Securitization Entities (including
any renewal) after the Series 2007-1 Closing Date.

“Post-Securitization Owned Property” means any Owned Property acquired after the
Series 2007-1 Closing Date.

“Power of Attorney” means the authority granted by the IP Holder (and any
Additional IP Holder) to the Manager pursuant to a Power of Attorney in
substantially the form set forth as Exhibit B hereto.

“Pre-Opening Services” means, to the extent required by the Franchise
Arrangements, (a) the provision to each Franchisee of standards for the design,

 

9



--------------------------------------------------------------------------------

construction, equipping and operation of any Store owned and operated by such
Franchisee and the approval of locations meeting such standards, (b) the
provision to individuals designated by the Franchisee of the applicable
Franchisor’s then-current initial training program corresponding to the Domino’s
Brand or any Future Brands, as the case may be, at one or more training centers
designated by the Manager, (c) the provision to each Franchisee of then-current
operating procedures to assist such Franchisee in complying with the applicable
Franchisor’s standard methods of record keeping, controls, staffing, quality
control, training requirements and production methods and (d) the provision to
each Franchisee of assistance in the pre-opening, opening and initial operation
of the franchise as the Manager deems advisable for purposes of complying with
the applicable Franchise Arrangements.

“Prior Terms” means, in respect of each type of contract included in
Post-Securitization Franchise Arrangements, the contractual terms and
provisions, exclusive of the applicable rates for Initial Franchise Fees or
Continuing Franchise Fees, Advertising Fees and similar fees and expenses, that
were generally prevailing for agreements of such type, entered into by the
Former Franchisors on or before the Series 2007-1 Closing Date.

“Product Supply Entity” has the meaning set forth in the recitals hereto.

“Product Supply Margin” has the meaning set forth in Exhibit C hereto.

“Product Supply Price” has the meaning set forth in Section 2.7(d) hereof.

“Recipient” has the meaning ascribed to such term in the definition of
“Confidential Information.”

“Repurchased Store” has the meaning set forth in the recitals hereto.

“Services” means the servicing and administration of the Managed Assets and the
Securitization Entities in accordance with the terms of this Agreement, the
Indenture, the other Related Documents and the Managed Documents, including,
without limitation:

(a) calculating and compiling information required in connection with any report
to be delivered pursuant to any Related Document (other than the Back-Up
Management Agreement);

(b) preparing and filing of all tax returns and tax reports required to be
prepared by any Securitization Entity;

(c) performing the duties and obligations of the Securitization Entities
pursuant to the Related Documents;

(d) performing the duties and obligations of the Securitization Entities
required pursuant to the Franchise Arrangements, including, without limitation,
collecting payments under the Franchise Arrangements, providing each Franchisee
party to a Franchise Arrangement with operations assistance, access to
advertising and marketing materials, information and program updates and ongoing
training programs for such Franchisee and its employees;

 

10



--------------------------------------------------------------------------------

(e) preparing, for the Franchisors, Post-Securitization Franchise Arrangements,
including, without limitation, adopting variations to the forms of agreements
used in documenting Post-Securitization Franchise Arrangements and preparing and
executing documentation of franchise transfers, terminations, renewals, site
relocations and ownership changes;

(f) preparing, for the Distributors, new Distribution Agreements;

(g) preparing and filing, for the Master Issuer and the Franchisors, franchise
disclosure documents to comply in all material respects with applicable federal,
state and foreign laws;

(h) preparing, for any Securitization Entity, New Third-Party License
Agreements;

(i) ensuring material compliance by the Master Issuer, the Domestic Franchisor
and the International Franchisor with franchise industry-specific government
regulation and applicable laws;

(j) performing the obligations of the Securitization Entities under the Managed
Documents, including entering into new Managed Documents from time to time;

(k) enforcing and providing legal services with respect to the Managed Assets,
including enforcing the Collateral Franchise Documents;

(l) providing accounting and financial reporting services;

(m) establishing and/or providing quality control services and standards with
respect to the promulgation and maintenance of standards for food, equipment,
suppliers and distributors;

(n) monitoring industry conditions and adapting accordingly to meet changing
consumer needs;

(o) administering and facilitating any Franchisee Financing Programs;

(p) formulating and implementing growth and business strategies and causing any
applicable Securitization Entity to enter into new joint venture, strategic
partnership and licensing arrangements;

 

11



--------------------------------------------------------------------------------

        (q) supporting the development of new products for and increased brand
awareness of the Domino’s Brand, and, if applicable, any Future Brands;

        (r) the Pre-Opening Services;

        (s) the Post-Opening Services;

        (t) the IP Services;

        (u) the Distribution Services;

        (v) the Equipment Purchasing Services;

        (w) the Asset Management Services; and

        (x) any and all additional services that the Manager deems necessary or
convenient in connection with the foregoing.

“SPV Canadian Holdco” has the meaning set forth in the preamble hereto.

“SPV Guarantor” has the meaning set forth in the preamble hereto.

“Sub-Management Arrangement” means an arrangement whereby the Manager or the
Canadian Manufacturer engages any other Person to perform certain of its duties
under this Agreement; provided that any agreement between the Manager and
third-party vendors pursuant to which the Manager purchases a specific product
or service including, without limitation, the Distribution Agreements, shall not
be considered to be a Sub-Management Arrangement.

“Sub-manager” means any sub-manager that has entered into a Sub-Management
Arrangement with the Manager or the Canadian Manufacturer.

“Successor Manager” means any successor to the Manager selected by the Control
Party (at the direction of the Controlling Class Representative) upon the
resignation or removal of the Manager pursuant to the terms of this Agreement.

“Supplied Products and Services” has the meaning set forth in the recitals
hereto.

“Trademarks” means United States, state and non-U.S. trademarks, service marks,
trade names, trade dress, designs, logos, slogans and other indicia of source or
origin, whether registered or unregistered, registrations and pending
applications to register the foregoing, and all goodwill of any business
connected with the use of or symbolized thereby, included in the Domino’s IP.

“Transition Plan” has the meaning set forth in the Back-Up Management Agreement.

 

12



--------------------------------------------------------------------------------

“Trustee” has the meaning set forth in the preamble hereto.

“Trustee Indemnitee” has the meaning set forth in Section 2.8(c) hereof.

“Weekly Canadian Management Fee” has the meaning set forth in Section 2.7(b)
hereof.

“Weekly Management Fee” means for each Weekly Allocation Date within a Quarterly
Collection Period, an amount, payable in arrears, determined by dividing (a) the
sum (as adjusted pursuant to this definition) of (i) $26,500,000, plus
(ii) $600,000 for every 100 Open Domino’s Stores located in the contiguous
United States as of the last day of the immediately preceding Quarterly
Collection Period; by (b) 52 or 53, as applicable, based on the number of weeks
in the fiscal year; provided that the amount set forth in clause (a) will
increase by 2% per annum on each anniversary of the Closing Date or, if the
anniversary of the Closing Date in any calendar year is not the first day of a
Quarterly Collection Period, on the first day of the Quarterly Collection Period
immediately following the anniversary of the Closing Date; provided, further,
that the amount in clause (a), as adjusted, shall not exceed an amount equal to
25% of the aggregate amount of Retained Collections with respect to the
preceding four Quarterly Collection Periods.

“Warm Back-Up Management Duties” has the meaning set forth in the Back-Up
Management Agreement.

Section 1.2 Other Defined Terms.

        (a) Each term defined in the singular form in Section 1.1 or elsewhere
in this Agreement shall mean the plural thereof when the plural form of such
term is used in this Agreement and each term defined in the plural form in
Section 1.1 shall mean the singular thereof when the singular form of such term
is used herein.

        (b) The words “hereof,” “herein,” “hereunder” and similar terms when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.

Section 1.3 Other Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, and not specifically defined herein, are used
herein as defined in such Article 9.

Section 1.4 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding.”

 

13



--------------------------------------------------------------------------------

ARTICLE 2

ADMINISTRATION AND MANAGEMENT OF MANAGED ASSETS

Section 2.1 Domino’s Pizza LLC to Act as the Manager.

        (a) Engagement of the Manager. The Securitization Entities hereby engage
and authorize the Manager and the Manager hereby accepts such engagement to
perform the Services in accordance with the terms of this Agreement and, except
as otherwise provided herein, the Management Standard. With respect to the IP
Services, the Manager shall perform such IP Services in accordance with the
Management Standard unless the IP Holder (or Additional IP Holder, as
applicable) determines, in its sole discretion, that additional action is
necessary or desirable in furtherance of the protection of the Domino’s IP, in
which case the Manager shall perform such IP Services and additional related
services as are reasonably requested by the IP Holder (or Additional IP Holder).
The Manager, on behalf of the Securitization Entities, shall have full power and
authority, acting alone and subject only to the Management Standard and the
specific requirements and prohibitions of this Agreement, the Indenture and the
other Related Documents, to do and take any and all actions, or to refrain from
taking any such actions, and to do any and all things in connection with
performing the Services that the Manager may deem necessary or desirable. The
Canadian Manufacturer will perform all Services for the Canadian Distributor.
Without limiting the generality of the foregoing, but subject to the provisions
of this Agreement, the Indenture and the other Related Documents, including,
without limitation, Section 2.9, the Manager, in connection with performing the
Services, is hereby authorized and empowered to execute and deliver, in the
Manager’s own name (in its capacity as Manager) or in the name of any
Securitization Entity, on behalf of any Securitization Entity or the Trustee, as
the case may be, any and all instruments of satisfaction or cancellation, or of
partial or full release or discharge, and all other comparable instruments, with
respect to the Managed Assets, including, without limitation, consents to sales,
transfers or encumbrances of a franchise by any Franchisee or consents to
assignments and assumptions of the Franchise Arrangements by any Franchisee in
accordance with the terms thereof.

        (b) Actions to Perfect Security Interests. Subject to the terms of the
Base Indenture and any applicable Series Supplement, the Manager shall take
those actions that are required under the Related Documents to maintain
continuous perfection and priority (subject to Permitted Liens) of any
Securitization Entity’s and the Trustee’s respective interests in the
Collateral. Without limiting the foregoing, the Manager shall file or cause to
be filed the financing statements on Form UCC-1 (or the PPSA, as the case may
be), and assignments and/or amendments of financing statements on Form UCC-3 (or
the PPSA, as the case may be), and other filings required to be filed in
connection with each Contribution and Sale Agreement, the Distribution and
Contribution Agreements, the IP License Agreements, the Domino’s IP, the Base
Indenture, the other Related Documents and the transactions contemplated
thereby.

 

14



--------------------------------------------------------------------------------

        (c) Ownership of Domino’s IP. All Domino’s IP, including all
After-Acquired IP Assets, shall be owned exclusively by the IP Holder or, with
respect to certain Future Brand Assets, by an Additional IP Holder, in
accordance with Section 5.2(a)(i). The Manager does hereby irrevocably assign
and transfer to the IP Holder all right, title and interest in and to any
Domino’s IP that the Manager has acquired or developed, and shall assign and
transfer to the IP Holder or the applicable Additional IP Holder, all right
title and interest in and to any Domino’s IP that the Manager may acquire or
develop, in each case, including all appurtenant goodwill and choses in action,
and will take all appropriate measures to record any such assignments, at the
Manager’s sole cost and expense. The Manager expressly agrees that, to the
fullest extent allowed by law, copyrighted works included in the After-Acquired
IP Assets shall be deemed to be a “works made for hire” as that term is defined
in Section 101 of the United States Copyright Act, as amended. All use of the
Domino’s IP hereunder, and any goodwill that may arise from the provision of the
Services by the Manager, shall inure solely to the benefit of the IP Holder (and
any Additional IP Holder, as applicable).

        (d) Grant of Power of Attorney. In order to provide the Manager with the
authority to perform and execute its duties and obligations as set forth herein,
the IP Holder hereby agrees, and each Additional IP Holder will be required to
agree, to execute, upon request of the Manager, a Power of Attorney, which
Powers of Attorney shall terminate in the event that the Manager’s rights under
this Agreement are terminated as provided herein.

        (e) Franchisee Insurance. The Manager acknowledges that, to the extent
that it is named as a “loss payee” or “additional insured” under any Franchisee
Insurance Policies, it will use commercially reasonable efforts to cause it to
be so named in its capacity as the Manager, and the Manager shall promptly remit
to the Trustee for deposit in the Collection Account any Franchisee Insurance
Proceeds received by it or by any Securitization Entity under any Franchisee
Insurance Policy to the extent such Franchisee Insurance Proceeds relate to any
Franchise Arrangements. The Manager shall use commercially reasonable efforts to
cause the applicable Securitization Entity to be named as “loss payee” or
“additional insured” under all Franchisee Insurance Policies at the earliest
time such Franchisee Insurance Policies are issued, renewed or replaced after
the date hereof.

        (f) Manager Insurance. The Manager agrees to maintain adequate insurance
in accordance with industry standards and consistent with the type and amount
maintained by the Manager on the Closing Date. Such insurance will cover each of
the Securitization Entities, as an additional insured or loss payee, to the
extent that such Securitization Entity has an insurable interest therein.

 

15



--------------------------------------------------------------------------------

        (g) Collection of Payments; Remittances; Collection Account. The Manager
shall cause the collection of all amounts owing under the terms and provisions
of each Managed Document in accordance with the Management Standard.

        (h) Collections. The Manager shall use commercially reasonable efforts
to cause all Collections due and to become due to any Securitization Entity to
be deposited into a Concentration Account or the Collection Account, as the case
may be, in accordance with Section 5.10 of the Base Indenture.

        (i) Deposit of Misdirected Funds; No Commingling; Misdirected Payments.
The Manager shall promptly deposit into any Concentration Account, as determined
by the Manager, by the second Business Day immediately following actual
knowledge of the receipt thereof by the Manager or any of its Affiliates and in
the form received or in cash, all payments received by the Manager or any of its
Affiliates in respect of the Managed Assets incorrectly sent to the Manager or
any of its Affiliates. The Manager shall not commingle with its own assets and
shall keep separate, segregated and appropriately marked and identified all
Managed Assets and any other property comprising any part of the Collateral, and
for such time, if any, as such Managed Assets or such other property are in the
possession or control of the Manager to the extent such Managed Assets or such
other property is Collateral, the Manager shall hold the same in trust for the
benefit of the Trustee and the Secured Parties (or, following termination of the
Indenture, the applicable Securitization Entity). Additionally, the Manager
shall notify the Trustee in writing of any amounts incorrectly deposited into
the Collection Account, and arrange for the prompt remittance by the Trustee of
such funds from the Collection Account to the Manager. The Trustee shall have no
obligation to verify any information provided to it by the Manager hereunder and
shall remit such funds to the Manager based solely on the notification it
receives from the Manager.

        (j) Other Amounts Received. The Manager shall cause all amounts
received, other than Collections, to be deposited directly into an account
maintained by Domino’s Pizza LLC or its Affiliates (other than the
Securitization Entities) and not subject to the Lien of the Trustee pursuant to
the Related Documents.

        (k) Asset Management Services. In connection with the Asset Management
Services, the Manager shall use commercially reasonable efforts to renew real
property leases and equipment leases related to the distribution, manufacturing
and supply chain solely in the name of the relevant Securitization Entity and to
remove any Non-Securitization Entity that is a co-obligor on any such lease.

        (l) Supplied Products and Services. The Product Supply Entities hereby
engage and authorize DPL, and DPL hereby accepts such

 

16



--------------------------------------------------------------------------------

engagement, to provide and perform the Supplied Products and Services. DPL
agrees to provide and perform such Supplied Products and Services in accordance
with the agreements and covenants set forth in the Product Purchase and
Distribution Agreement as if DPL were party to such agreement in the role of the
Suppliers (as defined therein). DPL further agrees to be bound by the “Default
and Termination” provisions of the Product Purchase and Distribution Agreement
as if DPL were party to such agreement in the role of the Suppliers (as defined
therein).

Section 2.2 Manager Advances.

        (a) Subject to the Management Standard, the Manager may, but is not
obligated to, advance funds (the “Manager Advances”) to, or on behalf of, any
Securitization Entity in connection with the operation of the Franchise Assets,
the Domino’s IP, the Distribution Assets or any other assets of a Securitization
Entity, including for the payment of Distributor Costs of Goods Sold and
Distribution Center Expenses, and for purposes of effecting Asset Dispositions,
including amounts related to the acquisition of assets disposed of later in such
transactions, in each case, solely to the extent that funds available in the
applicable accounts are insufficient to pay such amounts.

        (b) Manager Advances will accrue interest at the Advance Interest Rate
and will be reimbursable on each Weekly Allocation Date in accordance with the
Priority of Payments.

Section 2.3 Concentration Accounts.

        (a) The Manager shall maintain the Concentration Accounts, deposit funds
therein and withdraw funds therefrom in accordance with the terms of the
Indenture.

        (b) In the event Holdco has deposited cash collateral as security for
its obligations under the Holdco Letter of Credit Agreement into a bank account
maintained in the name of the Master Issuer, (i) if Holdco fails to make any
payment to the Co-Issuers when due under the Holdco Letter of Credit Agreement,
the Manager will withdraw the amount of such delinquent payment from such bank
account within one Business Day of the due date of such payment under the Holdco
Letter of Credit Agreement and deposit such amount into the Collection Account,
and (ii) if the amount on deposit in such account exceeds an amount equal to
105% of the sum of (x) the aggregate exposure under all outstanding Holdco
Letters of Credit plus (y) the aggregate amount then due to the Co-Issuers under
Section 4 or Section 5 of the Holdco Letter of Credit Agreement, the Manager
will, within five Business Days after obtaining Actual Knowledge of such excess,
withdraw the amount of such excess from such account and pay such excess to
Holdco.

Section 2.4 Records. The Manager shall retain all data (including, without
limitation, computerized records) relating directly to, or maintained in
connection with, the servicing of the Managed Assets at its address indicated in
Section 8.6 (or at an

 

17



--------------------------------------------------------------------------------

off-site storage facility reasonably acceptable to the Master Issuer and the
Control Party) or, upon 30 days’ notice to the Master Issuer, the Servicer, the
Back-Up Manager, the IP Holder (and any Additional IP Holder), the Rating
Agencies, the Control Party, the Controlling Class Representative and the
Trustee, at such other place where the servicing office of the Manager is
located, and shall give the Servicer, the Back-Up Manager, the Control Party,
the Controlling Class Representative and the Trustee or any Person appointed by
any of them access to all such data in accordance with the terms and conditions
set forth in Section 8.6 of the Base Indenture; provided, however, that the
Trustee shall not be obligated to verify, recalculate or review any such data.
If the rights of the Manager shall have been terminated in accordance with
Section 6.1 or the Manager shall have resigned pursuant to Section 4.4(b), the
Manager shall, upon demand of the Trustee (based upon the written direction of
the Control Party), in the case of a termination pursuant to Section 6.1 or a
resignation pursuant to Section 4.4(b), deliver to the demanding party or its
designee all data in its possession or under its control (including, without
limitation, computerized records) necessary for the servicing of the Managed
Assets; provided, however, that the Manager may retain a single set of copies of
any books and records that the Manager reasonably believes will be required by
it for the purpose of performing any of the Manager’s accounting, public
reporting or other administrative functions that are performed in the ordinary
course of the Manager’s business; and provided, further, that the Manager shall
have access, during normal business hours and upon reasonable notice, to all
books and records that the Manager reasonably believes would be necessary or
desirable for the Manager in connection with the preparation of any tax or other
governmental reports and filings and other uses; and provided, further, that if
the Master Issuer or the Trustee shall desire to dispose of any of such books
and records at any time within five years of the Manager’s termination, the
Master Issuer shall, prior to such disposition, give the Manager a reasonable
opportunity, at the Manager’s expense, to segregate and remove such books and
records as the Manager may select. The provisions of this Section 2.4 shall not
require the Manager to transfer any proprietary material or computer programs
unrelated to the servicing of the Managed Assets.

Section 2.5 Administrative Duties of Manager.

        (a) Duties with Respect to the Related Documents. The Manager shall
perform its duties and the duties of each applicable Securitization Entity under
the Related Documents except for those duties that are required to be performed
by the equityholders or the managers of a limited liability company,
equityholders or the directors of an unlimited liability company or the
stockholders or directors of a corporation pursuant to applicable law. In
furtherance of the foregoing, the Manager shall consult the managers or the
directors, as the case may be, of the Securitization Entities as the Manager
deems appropriate regarding the duties of the Securitization Entities under the
Related Documents. The Manager shall monitor the performance of the
Securitization Entities and, promptly upon obtaining knowledge thereof, shall
advise the applicable Securitization Entity when action is necessary to comply
with the such Securitization Entity’s duties under the Related Documents. The
Manager shall prepare for execution by the Securitization Entities or shall
cause the preparation

 

18



--------------------------------------------------------------------------------

by other appropriate Persons of all documents, reports, filings, instruments,
certificates, notices and opinions as it shall be the duty of the Securitization
Entities to prepare, file or deliver pursuant to the Related Documents.

        (b) Duties with Respect to the Securitization Entities. In addition to
the duties of the Manager set forth in this Agreement or any of the other
Related Documents, the Manager, in accordance with the Management Standard,
shall perform such calculations and shall prepare for execution by the
Securitization Entities or shall cause the preparation by other appropriate
Persons of all documents, reports, filings, instruments, certificates, notices
and opinions as it shall be the duty of the Securitization Entities to prepare,
file or deliver pursuant to securities laws and franchise laws. Pursuant to the
directions of the Securitization Entities and in accordance with the Management
Standard, the Manager shall administer, perform or supervise the performance of
such other activities in connection with the Securitization Entities as are not
covered by any of the foregoing provisions and as are expressly requested by any
Securitization Entity and are reasonably within the capability of the Manager.

        (c) Records. The Manager shall maintain, at its sole cost and expense,
appropriate books of account and records relating to the Services performed
under this Agreement. Such books of account and records shall be accessible for
inspection by the Trustee, the Master Issuer, the Servicer, the Back-Up Manager,
the Control Party, and the Controlling Class Representative or any Person
appointed by any of them during normal business hours and upon reasonable
notice.

        (d) Election of Controlling Class Representative. Pursuant to
Section 11.1(d) of the Base Indenture, if two CCR Candidates both receive votes
from Controlling Class Members holding beneficial interests in exactly 50% of
the Aggregate Outstanding Principal Amount of Notes of the Controlling Class,
the Manager shall direct the Trustee to appoint one of such CCR Candidates as
the Controlling Class Representative.

Section 2.6 No Offset. The obligations of the Manager under this Agreement shall
not be subject to, and the Manager hereby waives, any defense, counterclaim or
right of offset which the Manager has or may have against the Securitization
Entities, whether in respect of this Agreement, any other Related Document, any
document governing any Serviced Asset or otherwise.

Section 2.7 Compensation.

        (a) General. As compensation for the performance of their obligations
under this Agreement, the Manager and the Canadian Manufacturer shall be
entitled to receive arm’s-length fees, in each case, out of funds available
therefore in accordance with the Priority of Payments, as follows:

(i) on each Weekly Allocation Date, payable in arrears, an amount equal to the
Weekly Management Fee; and

 

19



--------------------------------------------------------------------------------

(ii) on each Weekly Allocation Date, the Supplemental Management Fee, if any;
provided that the Manager shall, with the written consent or at the direction of
the Control Party, acting at the direction of the Controlling Class
Representative, pay any Tax Payment Deficiency from the Supplemental Management
Fee to the extent allocated for such purpose under the terms of such consent or
direction.

        (b) Canadian Manufacturer. From the amounts payable under Section 2.7(a)
in respect of any Weekly Collection Period, as compensation for the performance
of its obligations under this Agreement, the Canadian Manufacturer will be
compensated on a cost-plus basis for performance of Services for the Canadian
Distributor during such Weekly Collection Period (the “Weekly Canadian
Management Fee”).

        (c) Manager. As compensation for the performance of its obligations
under this Agreement, the Manager will be entitled to receive all amounts
payable under Section 2.7(a) in respect of any Weekly Collection Period, less
the Weekly Canadian Management Fee, if any, payable in respect of such Weekly
Collection Period.

        (d) Payment for Supplied Products and Services. As compensation for
DPL’s provision of Supplied Products and Services to each of the Product Supply
Entities, such entities shall separately pay DPL a price for such Supplied
Products and Services, as set forth on Exhibit C attached hereto (as may be
adjusted from time to time in accordance with the provisions of Exhibit C) and
incorporated by reference (the “Product Supply Price”). The “Total Cost” portion
of such Product Supply Price shall not build in any margin and shall not be
calculated to generate any profit for any party hereto or any Affiliate of any
party hereto (including, for the avoidance of doubt, Progressive Food Solutions
LLC). The Manager shall apportion the obligation to pay the Product Supply Price
among the Product Supply Entities based on such criteria as the Manager from
time to time determines in its reasonable discretion.

        (e) Reimbursement Amounts. The Manager will be entitled to be reimbursed
on each Weekly Allocation Date out of funds available therefor in accordance
with the Priority of Payments in the amount of the Weekly Distribution Services
Reimbursement Amount and the Weekly Equipment Purchasing Reimbursement Amount.

Section 2.8 Indemnification.

        (a) The Manager agrees to indemnify and hold each Securitization Entity,
the Servicer, both in its capacity as Servicer and as Control Party, and the
Trustee, and their respective officers, directors, employees and agents (each an
“Indemnitee”) harmless against all claims, losses, penalties, fines,
forfeitures, legal fees and related costs and judgments and other costs, fees
and reasonable expenses that any of them may incur as a result of (i) the
failure of the

 

20



--------------------------------------------------------------------------------

Manager to perform its obligations under this Agreement, (ii) the breach by the
Manager of any representation, warranty or covenant under this Agreement or
(iii) the Manager’s negligence, bad faith or willful misconduct; provided,
however, that there shall be no indemnification under this Section 2.8(a) for a
breach of any representation, warranty or covenant relating to any
Post-Securitization Asset provided in ARTICLE 5, unless the applicable
Indemnitees elect to forego the liquidated damages remedy provided in
Section 2.8(b) below (with the consent of the Control Party), with respect to
the applicable breach; provided further that, solely for purposes of determining
the indemnification obligations pursuant to clause (i) above, the definition of
“Management Standard” will be read without giving effect to the materiality
standard contained in clause (c) of the definition of “Management Standard.”

        (b) With respect to any claim described in clause (i) or (ii) of
Section 2.8(a) relating to the Manager’s breach of a representation, warranty or
covenant under ARTICLE 5 relating to any Post-Securitization Asset, each
Indemnitee shall have the option (that it may exercise in its sole discretion)
of proceeding under such Section 2.8(a) or under this Section 2.8(b) but not
both. Unless the applicable Indemnitee elects the remedy set forth in
Section 2.8(a) above, the Manager shall pay to the Master Issuer liquidated
damages in an amount equal to the Defective Asset Damages Amount. Upon payment
by the Manager of the Defective Asset Damages Amount to the Master Issuer with
respect to any Defective Post-Securitization Asset in accordance with the
preceding sentence, the Master Issuer or the applicable Securitization Entity
shall, to the extent permitted by applicable law, assign such Defective
Post-Securitization Asset to the Manager (together with a master franchise or
license agreement permitting the Manager and its Affiliates the right to
sub-franchise such Defective Post-Securitization Asset) and the Manager shall
accept assignment of such Defective Post-Securitization Asset from the relevant
Securitization Entity. Such Securitization Entity shall, in such event, make all
assignments of such Defective Post-Securitization Asset necessary to effect such
assignment, as applicable. Any such assignment by such Securitization Entity
shall be without recourse to, or representation or warranty by, such
Securitization Entity, except that such ownership rights being conveyed are free
and clear of any Liens created by any Related Document. All costs and expenses
associated with the foregoing shall be paid by the Manager on demand by or at
the direction of such Securitization Entity or the Trustee (at the direction of
the Control Party).

        (c) Any Indemnitee that proposes to assert the right to be indemnified
under Section 2.8 will promptly, after receipt of notice of the commencement of
any action, suit or proceeding against such party in respect of which a claim is
to be made against the Manager under this Section 2.8, notify the Manager of the
commencement of such action, suit or proceeding, enclosing a copy of all papers
served. In the event that any action, suit or proceeding shall be brought
against any Indemnitee (other than the Trustee and its officers, directors,
employees and agents), such Indemnitee shall notify the Manager of the
commencement thereof and the Manager shall be entitled to participate in, and to

 

21



--------------------------------------------------------------------------------

the extent that it shall wish, to assume the defense thereof, with counsel
reasonably satisfactory to such Indemnitee, and after notice from the Manager to
such Indemnitee of its election to assume the defense thereof, the Manager shall
not be liable to such Indemnitee for any legal expenses subsequently incurred by
such Indemnitee in connection with the defense thereof; provided that the
Manager shall not enter into any settlement with respect to any claim or
proceeding unless such settlement includes a release of such Indemnitee from all
liability on claims that are the subject matter of such settlement; and provided
further that the Indemnitee shall have the right to employ its own counsel in
any such action the defense of which is assumed by the Manager in accordance
with this Section 2.8, but the fees and expenses of such counsel shall be at the
expense of such Indemnitee unless the employment of counsel by such Indemnitee
has been specifically authorized by the Manager, or unless the Manager is
advised in writing by counsel that joint representation would give rise to a
conflict between the Indemnitee’s position and the position of the Manager and
its Affiliates in respect of the defense of the claim. In the event that any
action, suit or proceeding shall be brought against the Trustee or any of its
officers, directors, employees or agents (each, a “Trustee Indemnitee”), it
shall notify the Manager of the commencement thereof and the Trustee Indemnitee
shall have the right to employ its own counsel in any such action at the expense
of the Manager. No Indemnitee shall settle or compromise any claim covered
pursuant to this Section 2.8 without the prior written consent of the Manager,
which shall not be unreasonably withheld, conditioned or delayed. The provisions
of this Section 2.8 shall survive the termination of this Agreement or the
earlier resignation or removal of any party hereto.

Section 2.9 Nonpetition Covenant. The Manager shall not, prior to the date that
is one year and one day after the payment in full of the Outstanding Principal
Amount of the Notes of any Series, petition or otherwise invoke the process of
any court or governmental authority for the purpose of commencing or sustaining
a case against any Securitization Entity under any insolvency law or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of any Securitization Entity or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of any
Securitization Entity.

Section 2.10 Certain Amendments to Documents Governing Managed Assets. Except
with the prior written consent of the Control Party, the Manager shall not
(a) take any action (or omit to take any action) (or permit any such action or
inaction) with respect to the Managed Assets or (b) permit the termination,
amendment or waiver of any provision of any document governing the Managed
Assets, other than in accordance with the Management Standard, and then only if
the effect of such action, inaction, termination, amendment or waiver, together
with the effect of all other previous actions, inactions, terminations,
amendments and waivers, with respect to the Managed Asset or to such documents
governing the Managed Assets, could not be reasonably expected to result in
(i) a material decrease in the amount of Collections other than Excluded
Amounts, taken as a whole, (ii) a material adverse change in the nature or
quality of Collections other than Excluded Amounts, taken as a whole or (iii) a
material alteration in the general assets categories generating Collections
other than Excluded

 

22



--------------------------------------------------------------------------------

Amounts, taken as a whole, or the relative contribution of each such category;
provided, however, that this Section 2.10 shall not permit the termination,
amendment or waiver of, any provision of any Related Document other than in
accordance with the terms of such Related Document.

Section 2.11 Franchisor Consent. Subject to the Management Standard and the
terms of the Related Documents, the Manager shall have the authority, on behalf
of the applicable Franchisor, to grant or withhold consents of the “franchisor”
required under the Franchise Arrangements.

Section 2.12 Appointment of Sub-managers. The Manager may enter into
Sub-Management Arrangements; provided that, other than with respect to a
Sub-Management Arrangement with an Affiliate of the Manager, no Sub-Management
Arrangement shall be effective unless and until (i) the Manager receives the
written consent of the Control Party, (ii) the Sub-manager party to such
Sub-Management Arrangement executes and delivers an agreement, in the form and
substance reasonably satisfactory to the Control Party, to perform and observe,
or in the case of an assignment, an assumption by such successor entity of the
due and punctual performance and observance of, the applicable covenants and
conditions to be performed or observed by the Manager under this Agreement and
(iii) such Sub-Management Arrangement or assignment and assumption by such
Sub-Manager satisfies the Rating Agency Condition; provided that such
Sub-Management Arrangement shall be terminable by the Control Party upon a
Manager Termination Event and shall contain disentanglement provisions
substantially similar to those provided in Section 6.2 herein.

ARTICLE 3

STATEMENTS AND REPORTS

Section 3.1 Reporting by the Manager.

        (a) Reports Required Pursuant to the Indenture. The Manager, on behalf
of the Master Issuer, will furnish, or cause to be furnished, to the Trustee,
the Servicer, the Back-Up Manager and each Paying Agent, as applicable, all
reports required to be delivered by any Securitization Entity to such Persons
pursuant to Section 4.1 of the Base Indenture.

        (b) Instructions as to Withdrawals and Payments. The Manager, on behalf
of the Master Issuer, will furnish, or cause to be furnished, to the Trustee or
the Paying Agent, as applicable, written instructions to make withdrawals and
payments from the Collection Account and any other Base Indenture Accounts or
any Series Account, as contemplated herein, in the Base Indenture or in any
Series Supplement. The Trustee and the Paying Agent shall follow any such
written instructions in accordance with the terms and conditions of the Base
Indenture and any applicable Series Supplement.

Section 3.2 Appointment of Independent Accountant. The Master Issuer shall
appoint a firm of independent public accountants of recognized national

 

23



--------------------------------------------------------------------------------

reputation to serve as the independent accountants (“Independent Accountants”)
for purposes of preparing and delivering the reports required by Section 3.3. It
is hereby acknowledged that the accounting firm of PricewaterhouseCoopers LLP is
acceptable for purposes of serving as Independent Accountants. The Master Issuer
may not remove the Independent Accountants without first giving 30 days’ prior
written notice to the Independent Accountants, with a copy of such notice also
given concurrently to the Trustee, the Rating Agencies, the Servicer, the
Back-Up Manager and the Manager. Upon any resignation by such firm or removal of
such firm, the Master Issuer shall promptly appoint a successor thereto that
shall also be a firm of independent public accountants of recognized national
reputation to serve as the Independent Accountants hereunder. If the Master
Issuer shall fail to appoint a successor firm of Independent Accountants which
has resigned or been removed within 30 days after the effective date of such
resignation or removal, the Control Party shall promptly appoint a successor
firm of independent public accountants of recognized national reputation that is
reasonably satisfactory to the Manager to serve as the Independent Accountants
hereunder. The fees of any Independent Accountants shall be payable by the
Master Issuer.

Section 3.3 Annual Accountants’ Reports.

        (a) On or before ninety (90) days after the end of each fiscal year of
the Manager, the Manager shall deliver to the Master Issuer, the Trustee, the
Servicer, the Back-Up Manager and the Rating Agencies a separate report,
concerning the fiscal year just ended, prepared by the Independent Accountants,
to the effect that their examination was made in accordance with generally
accepted auditing standards and accordingly included such tests of the
accounting records and such other auditing procedures as they considered
necessary in the circumstances in accordance with the standards established by
the American Institute of Certified Public Accountants relating to the servicing
of the Managed Assets. The nature, scope and design of the procedures will not
constitute an audit made in accordance with generally accepted auditing
standards, the objective of which is the issuance of an opinion.

        (b) On or before ninety (90) days after the end of each fiscal year of
the Manager, the Manager shall deliver to the Master Issuer, the Trustee, the
Servicer and the Rating Agencies (i) a report of the Independent Accountants or
the Back-Up Manager summarizing the findings of a set of agreed-upon procedures
performed by the Independent Accountants or the Back-Up Manager with respect to
compliance by the Quarterly Manager’s Certificates for such fiscal year (or
other period) with the standards set forth in ARTICLE 2 with respect to such
fiscal year (or other) period, and (ii) a report of the Independent Accountants
or the Back-Up Manager to the effect that such firm has examined the assertion
of the Manager’s management as to its compliance with its management
requirements for such fiscal year (or other period), and that (A) in the case of
the Independent Accountants, such examination was made in accordance with
standards established by the American Institute of Certified Public Accountants
and (B) except as described in the report, management’s assertion is fairly
stated in all material respects. In the case of the Independent Accountants, the
report

 

24



--------------------------------------------------------------------------------

will also indicate that the firm is independent of the Manager within the
meaning of the Code of Professional Ethics of the American Institute of
Certified Public Accountants.

Section 3.4 Notice of Reduction in Blended Rate of Continuing Franchise Fees. If
during any Quarterly Collection Period the weighted average rate of (a) Domestic
Continuing Franchise Fees (calculated as the aggregate amount of such Domestic
Continuing Franchise Fees divided by the aggregate systemwide sales (after all
appropriate deductions) on which such Domestic Continuing Franchise Fees were
payable) falls below 5% or (b) International Continuing Franchise Fees
(calculated as the aggregate amount of such International Continuing Franchise
Fees divided by the aggregate systemwide sales (after all appropriate
deductions) on which such International Continuing Franchise Fees were payable)
falls below 2.5%, the Manager, on behalf of the Master Issuer, shall give
written notice of such reduction to the Servicer, the Back-Up Manager and the
Rating Agencies on the next succeeding Quarterly Payment Date.

ARTICLE 4

THE MANAGER

Section 4.1 Representations and Warranties Concerning the Manager. The Manager
represents and warrants to the Master Issuer and the other Securitization
Entities, and the Trustee, as of each Series Closing Date (except if otherwise
expressly noted), as follows:

        (a) Organization and Good Standing.

(i) The Manager (i) is a limited liability company, duly formed and organized,
validly existing and in good standing under the laws of the State of Michigan,
(ii) is duly qualified to do business as a foreign corporation and in good
standing under the laws of each jurisdiction where the character of its
property, the nature of its business or the performance of its obligations under
the Related Documents make such qualification necessary, except to the extent
that the failure to so qualify is not reasonably likely to result in a Material
Adverse Effect and (iii) has the power and authority to own its properties and
to conduct its business as such properties are currently owned and such business
is currently conducted and to perform its obligations under this Agreement.

(ii) The Canadian Manufacturer (i) is an unlimited company, duly formed and
organized, validly existing and in good standing under the laws of the Province
of Nova Scotia, (ii) is duly qualified to do business as a foreign unlimited
company and in good standing under the laws of each jurisdiction where the
character of its property, the nature of its business or the performance of its
obligations under the Related Documents make such qualification necessary,
except to

 

25



--------------------------------------------------------------------------------

the extent that the failure to so qualify is not reasonably likely to result in
a Material Adverse Effect and (iii) has the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted and to perform its obligations under
this Agreement.

        (b) Power and Authority; No Conflicts. The execution and delivery by the
Manager of this Agreement and its performance of, and compliance with, the terms
hereof are within the power of the Manager and have been duly authorized by all
necessary corporate action on the part of the Manager. Neither the execution and
delivery of this Agreement, nor the consummation of the transactions herein
contemplated to be consummated by the Manager, nor compliance with the
provisions hereof, will conflict with or result in a breach of, or constitute a
default (or an event which, with notice or lapse of time, or both, would
constitute a default) under (i) any order or any Governmental Authority or any
of the provisions of any Requirement of Law binding on the Manager or its
properties, except to the extent that such conflict, breach or default would not
result in a Material Adverse Effect, (ii) the DPL Charter Documents or (iii) any
of the provisions of any indenture, mortgage, lease, contract or other
instrument to which the Manager is a party or by which it or its property is
bound or result in the creation or imposition of any Lien upon any of its
property pursuant to the terms of any such indenture, mortgage, leases, contract
or other instrument except to the extent such default, creation or imposition
would not result in a Material Adverse Effect.

        (c) Consents. Except for registrations as a franchise broker or
franchise sales agent as may be required under federal, state or foreign
franchise statutes and regulations, the Manager is not required to obtain the
consent of any other party or the consent, license, approval or authorization
of, or file any registration or declaration with, any Governmental Authority in
connection with the execution, delivery or performance by the Manager of this
Agreement, or the validity or enforceability of this Agreement against the
Manager, except to the extent that a state or foreign franchise law requires
filing and other compliance actions by virtue of considering the Manager as a
“subfranchisor”.

        (d) Due Execution and Delivery. This Agreement has been duly executed
and delivered by the Manager and constitutes a legal, valid and binding
instrument enforceable against the Manager in accordance with its terms (subject
to applicable insolvency laws and to general principles of equity).

        (e) No Litigation. There are no actions, suits, investigations or
proceedings pending or, to the knowledge of the Manager, threatened against or
affecting the Manager, before or by any Governmental Authority having
jurisdiction over the Manager or any of its properties or with respect to any of
the transactions contemplated by this Agreement (i) asserting the illegality,
invalidity or unenforceability, or seeking any determination or ruling that
would affect the legality, binding effect, validity or enforceability of this
Agreement, or (ii) which

 

26



--------------------------------------------------------------------------------

could reasonably be expected to have a Material Adverse Effect. The Manager is
in compliance with all Requirements of Law except to the extent that the failure
to comply therewith could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.

(f) Due Qualification. Except for registrations as a franchise broker or
franchise sales agent as may be required under state or foreign franchise
statutes and regulations and except to the extent that a state or foreign
franchise law requires filing and other compliance actions by virtue of
considering the Manager as a “subfranchisor”, the Manager has obtained or made
all licenses, registrations, consents, approvals, waivers and notifications of
creditors, lessors and other Persons, in each case, in connection with the
execution and delivery of this Agreement by the Manager, and the consummation by
the Manager of all the transactions herein contemplated to be consummated by the
Manager and the performance of its obligations hereunder, except to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(g) No Default. The Manager is not in default under any agreement, contract,
instrument or indenture to which the Manager is a party or by which it or its
properties is or are bound, or with respect to any order of any Governmental
Authority, which would have a Material Adverse Effect; and no event has occurred
which with notice or lapse of time or both would constitute such a default with
respect to any such agreement, contract, instrument or indenture, or with
respect to any such order of any Governmental Authority, which would have a
Material Adverse Effect.

(h) Taxes. The Manager has filed or caused to be filed all federal tax returns
and all state and other tax returns which, to its knowledge, are required to be
filed. The Manager has paid or made adequate provisions for the payment of all
taxes shown as due on such returns, and all assessments made against it or any
of its property (other than any amount of tax the validity of which is currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of the
Manager). The charges, accruals and reserves on the Manager’s books in respect
of taxes are, in the Manager’s reasonable opinion, adequate.

(i) Accuracy of Information. As of the date thereof, the information contained
in the final offering memorandum, dated March 6, 2012, relating to the Notes
issued on the Closing Date, regarding (i) the Manager, (ii) the servicing of the
Managed Assets by the Manager and (iii) the description of this Agreement
therein does not contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading.

(j) Financial Statements. As of the Closing Date, the audited consolidated
financial statements of the Master Issuer and its Subsidiaries dated as of
January 2, 2011 and January 1, 2012, incorporated in the offering

 

27



--------------------------------------------------------------------------------

memorandum dated as of March 6, 2012 and reported on and accompanied by an
unqualified report from PricewaterhouseCoopers LLP, have been prepared in
accordance with GAAP and present fairly the financial position of the Master
Issuer and its Subsidiaries as at such date and the results of their operations
and their cash flows for the periods covered thereby.

        (k) No Material Adverse Change. Since January 2, 2012, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

        (l) No ERISA Plan. Neither the Manager nor any corporation or any trade,
business, organization or other entity (whether or not incorporated) that would
be treated together with the Manager as a single employer under Section 414(b),
(c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA has established,
maintains, contributes to, or has any liability in respect of (or has in the
past six years established, maintained, contributed to, or had any liability in
respect of) any Plan. Except as set forth in Schedule 4.1, the Manager is not a
member of a Controlled Group which has any contingent liability with respect to
any post-retirement welfare benefits under a Welfare Plan, other than liability
for continuation coverage described in Part 6 of Subtitle B of Title I of ERISA
or other applicable continuation of coverage laws.

        (m) Environmental Matters.

(i) The Manager (A) is, and for the past three years has been, in material
compliance with any and all applicable foreign, federal, state and local laws
and regulations, and directives of any Governmental Authority relating to the
protection of human health and safety, natural resources, the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”), (B) has received and will have in full force and effect
all material permits, licenses or other approvals required of it under
applicable Environmental Laws to conduct its businesses (including, without
limitation, the business of servicing the Managed Assets) and (C) is in
compliance with all terms and conditions of any such permit, license or
approval.

(ii) There are no material costs or liabilities associated with Environmental
Laws (including, without limitation, any capital operating expenditures required
for clean-up, closure of properties or compliance with Environmental Laws or any
permit, license or approval, any related constraints on operating activities and
any potential liabilities to third parties).

        (n) No Manager Termination Event. No Manager Termination Event has
occurred or is continuing, and, to the knowledge of the Manager, there is no
event which, with notice or lapse of time, or both, would constitute a Manager
Termination Event.

 

28



--------------------------------------------------------------------------------

Section 4.2 Existence. The Manager shall keep in full effect its existence under
the laws of the state of its formation, and maintain its rights and privileges
necessary or desirable in the normal conduct of its business and the performance
of its obligations hereunder, and will obtain and preserve its qualification to
do business in each jurisdiction in which the failure to so qualify either
individually or in the aggregate would be reasonably likely to have a Material
Adverse Effect.

Section 4.3 Performance of Obligations.

        (a) Punctual Performance. The Manager shall punctually perform and
observe all of its obligations and agreements contained in this Agreement in
accordance with the terms hereof and in accordance with the Management Standard.

        (b) Limitations of Responsibility of the Manager. The Manager will have
no responsibility under this Agreement other than to render the Services called
for hereunder in good faith and consistent with the Management Standard.

        (c) Right to Receive Instructions. In the event that the Manager is
unable to decide between alternative courses of action, or is unsure as to the
application of any provision of this Agreement or any other Related Document, or
any such provision is, in the good faith judgment of the Manager, ambiguous as
to its application, or is, or appears to be, in conflict with any other
applicable provision, or in the event that this Agreement or any other Related
Document permits any determination by the Manager or is silent or is incomplete
as to the course of action which the Manager is required to take with respect to
a particular set of facts, the Manager may give notice (in such form as shall be
appropriate under the circumstances) to the Control Party requesting
instructions in accordance with the Base Indenture and, to the extent that the
Manager shall have acted or refrained from acting in good faith in accordance
with any such instructions received from the Control Party, the Manager shall
not be liable on account of such action or inaction to any Person; provided that
the Control Party shall be under no obligation to provide any instruction if it
is unable to decide between alternative courses of action. Subject to the
Management Standard, if the Manager shall not have received appropriate
instructions from the Control Party within ten days of such notice (or within
such shorter period of time as may be specified in such notice) the Manager may,
but shall be under no duty to, take or refrain from taking such action, not
inconsistent with this Agreement or the Related Documents, as the Manager shall
deem to be in the best interests of the Noteholders and the Securitization
Entities. The Manager shall have no liability to any Secured Party, any
Noteholder or the Controlling Class Representative for such action or inaction
taken in reliance on the preceding sentence except for the Manager’s own willful
misconduct or negligence.

        (d) No Duties Except as Specified in this Agreement or in Instructions.
The Manager shall not have any duty or obligation to manage, make any payment in
respect of, register, record, sell, reinvest, dispose of, create,

 

29



--------------------------------------------------------------------------------

perfect or maintain title to, or any security interest in, or otherwise deal
with the Collateral, to prepare or file any report or other document or to
otherwise take or refrain from taking any action under, or in connection with,
any document contemplated hereby to which the Manager is a party, except as
expressly provided by the terms of this Agreement and consistent with the
Management Standard, and no implied duties or obligations shall be read into
this Agreement against the Manager. The Manager nevertheless agrees that it
will, at its own cost and expense, promptly take all action as may be necessary
to discharge any Liens on any part of the Managed Assets which result from
claims against the Manager personally that are not related to the ownership or
administration of the Managed Assets or the transactions contemplated by the
Related Documents.

        (e) No Action Except Under Specified Documents or Instructions. The
Manager shall not manage, control, use, sell, reinvest, dispose of or otherwise
deal with any part of the Collateral except in accordance with the powers
granted to, and the authority conferred upon, the Manager pursuant to this
Agreement.

        (f) Limitations on the Manager’s Liability. Subject to the Management
Standard, and except for any loss, liability, expense, damage or injury arising
out of, or resulting from, (i) any breach or default by the Manager in the
observance or performance of any of its agreements contained in this Agreement,
(ii) the breach by the Manager of any representation or warranty made by it
herein or (iii) acts or omissions constituting the Manager’s own willful
misconduct, bad faith or negligence in the performance of its duties hereunder
or otherwise, neither the Manager nor any of its Affiliates (other than the
Securitization Entities), managers, officers, members or employees shall be
liable to any Securitization Entity, the Servicer, the Control Party, the
Back-Up Manager, the Noteholders or any other Person under any circumstances,
including, without limitation:

(i) for any error of judgment made in good faith;

(ii) for any action taken or omitted to be taken by the Manager in good faith in
accordance with the Management Standard and in accordance with the instructions
of the Control Party made in accordance herewith;

(iii) for any representation, warranty, covenant, agreement or indebtedness of
any Securitization Entity under the Notes or any Related Document, or for any
other liability or obligation of any Securitization Entity;

(iv) for or in respect of the validity or insufficiency of this Agreement or for
the due execution hereof by any party hereto other than the Manager, or for the
form, character, genuineness, sufficiency, value or validity of any part of the
Collateral, or for or in respect of the validity or insufficiency of the Related
Documents; and

 

30



--------------------------------------------------------------------------------

(v) for any action or inaction of the Trustee or the Control Party, or for the
performance of, or the supervision of the performance of, any obligation under
this Agreement or any other Related Document that is required to be performed by
the Trustee or the Control Party under this Agreement or any other Related
Document.

        (g) No Financial Liability. No provision of this Agreement (other than
the last sentence of clause (d) above) shall require the Manager to expend or
risk its funds or otherwise incur any financial liability in the performance of
any of its rights or powers hereunder, if the Manager shall have reasonable
grounds for believing that repayment of such funds or adequate indemnity against
such risk or liability is not reasonably assured or provided to it.
Notwithstanding the foregoing, the Manager shall be obligated to perform its
obligations hereunder, consistent with the Management Standard, notwithstanding
the fact that the Manager may not be entitled to be reimbursed for all of its
expenses incurred in connection with its obligations hereunder as a result of
any limit on amounts payable pursuant to the definitions of Weekly Management
Fee, Weekly Canadian Management Fee and Supplemental Management Fee.

        (h) Reliance. The Manager may conclusively rely on, and shall be
protected in acting or refraining from acting when doing so, in each case in
accordance with any signature, instrument, notice, resolution, request, consent,
order, certificate, report, opinion, bond or other document or paper believed by
it to be genuine and believed by it to be signed by the proper party or parties.
The Manager may accept a certified copy of a resolution of the board of
directors or other governing body of any Person as conclusive evidence that such
resolution has been duly adopted by such body and that the same is in full force
and effect. As to any fact or matter the manner or ascertainment of which is not
specifically prescribed herein, the Manager may for all purposes hereof rely on
a certificate, signed by any Authorized Officer of the relevant party, as to
such fact or matter, and such certificate shall constitute full protection to
the Manager for any action taken or omitted to be taken by it in good faith in
reliance thereon.

        (i) Consultations with Third Parties; Advice of Counsel. In the exercise
and performance of its duties and obligations hereunder or under any of the
other Related Documents, the Manager (i) may act directly or through agents or
attorneys pursuant to agreements entered into with any of them and (ii) may, at
the expense of the Manager, consult with counsel, accountants and other
professionals or experts selected and monitored by the Manager in good faith and
in the absence of gross negligence, and the Manager shall not be liable for
anything done, suffered or omitted in good faith by it in accordance with the
advice or opinion of any such counsel, accountants or other professionals or
experts.

 

31



--------------------------------------------------------------------------------

        (j) Independent Contractor. In performing its obligations as manager
hereunder the Manager acts solely as an independent contractor of the
Securitization Entities, except to the extent the Manager is deemed to be an
agent of the Securitization Entities by virtue of engaging in franchise sales
activities as broker. Nothing in this Agreement shall, or shall be deemed to,
create or constitute any joint venture, partnership, employment or any other
relationship between any of the Securitization Entities and the Manager other
than the independent contractor contractual relationship established hereby.
Nothing herein shall be deemed to vest in the Manager title or any ownership or
property interest in or to the Domino’s IP. The Manager shall not be, nor shall
be deemed to be, liable for any acts or obligations of the Securitization
Entities, the Control Party or the Trustee (except as set forth in
Section 4.3(f) hereof and except with respect to the leases related to the
Leased Domestic Manufacturing and Distribution Centers where DPL, in its
individual capacity, is required to act as co-obligor pursuant to the terms of
such leases) and, without limiting the foregoing, the Manager shall not be
liable under or in connection with the Notes. The Manager shall not be
responsible for any amounts required to be paid by the Trustee under or pursuant
to the Indenture.

Section 4.4 Merger; Resignation and Assignment.

        (a) Preservation of Existence. The Manager shall not merge into any
other Person or convey, transfer or lease all or substantially all of its
assets; provided, however, that nothing contained in this Agreement shall be
deemed to prevent (a) the merger into the Manager of another Person, (b) the
consolidation of the Manager and another Person, (c) the merger of the Manager
into another Person or (d) the sale of all or substantially all of the property
or assets of the Manager to another Person, so long as (i) the surviving Person
of the merger or the purchaser of the assets of the Manager shall continue to be
engaged in the same line of business as the Manager and shall have the capacity
to perform its obligations hereunder with at least the same degree of care,
skill and diligence as measured by customary practices with which the Manager is
required to perform such obligations hereunder, (ii) in the case of a merger or
sale, the surviving Person of the merger or the purchaser of the assets of the
Manager shall expressly assume all obligations of the Manager under this
Agreement and expressly agree to be bound by all provisions applicable to the
Manager under this Agreement in a supplement to this Agreement in form and
substance reasonably satisfactory to the Control Party and (iii) with respect to
such event, in and of itself, the Rating Agency Condition has been met.

        (b) Resignation. The Manager shall not resign from the rights, powers,
obligations and duties hereby imposed on it with respect to the performance of
the Services except (a) upon determination that (i) the performance of its
duties hereunder is no longer permissible under applicable law and (ii) there is
no reasonable action which the Manager could take to make the performance of its
duties hereunder permissible under applicable law or (b) if the Manager is
terminated as the Manager pursuant to Section 6.1(b). As to clause

 

32



--------------------------------------------------------------------------------

(a)(i) of this clause (b), any such determination permitting the resignation of
the Manager shall be evidenced by an Opinion of Counsel to such effect delivered
to the Trustee, the Servicer, the Back-Up Manager and the Master Issuer. No such
resignation shall become effective until a Successor Manager shall have assumed
the responsibilities and obligations of the Manager in accordance with
Section 6.1(b). The Trustee, the Servicer, the Back-Up Manager, the Master
Issuer and the Rating Agencies shall be notified of such resignation in writing
by the Manager. From and after such effectiveness, the Successor Manager shall
be, to the extent of the assignment, the “Manager” hereunder. Except as provided
above in this Section 4.4(b), the Manager may not assign this Agreement or any
of its rights, powers, duties or obligations hereunder.

        (c) Termination of Duties. The duties and obligations of the Manager
under this Agreement shall continue until such obligations shall have been
terminated as provided in Section 4.4(b) or Section 6.1(b). Such duties and
obligations shall survive the exercise by any of the Securitization Entities,
the Trustee or the Control Party of any right or remedy under this Agreement, or
the enforcement by any Securitization Entity, the Trustee, the Control Party or
any Noteholder of any provision of the Indenture, the other Related Documents,
the Notes or this Agreement. For the avoidance of doubt, a termination of the
obligations of the Manager under Section 4.4(b) or Section 6.1(b) of this
Agreement shall not terminate the obligations of DPL to provide Supplied
Products and Services to the Product Supply Entities or DPL’s right to receive
compensation for such role. If DPL is terminated as Manager pursuant to
Section 4.4(b) or Section 6.1(b), DPL, the Product Supply Entities and any other
entity party to a Product Purchase Agreement with DPL may negotiate in good
faith to enter into any new agreements or amendments to existing agreements as
necessary to preserve the supply relationship and structure. Any such new
agreement or amendment to which a Securitization Entity is party shall require
consent of the Control Party.

Section 4.5 Taxes. The Manager shall file or cause to be filed all federal tax
returns and all state and other tax returns which are required to be filed by
the Manager. The Manager shall pay or make adequate provisions for the payment
of all taxes shown as due on such returns, and all assessments made against it
or any of its property (other than any amount of tax the validity of which is
being contested in good faith by appropriate proceedings and with respect to
which reserves in accordance with GAAP have been provided on the books of the
Manager). The charges, accruals and reserves on the Manager’s books in respect
of taxes shall be, in the Manager’s reasonable opinion, adequate.

Section 4.6 Notice of Certain Events. On the determination of either the chief
financial officer or the chief legal officer of the Manager or its direct or
indirect parent regarding the occurrence of any of the following events: (a) a
Manager Termination Event or (b) any litigation, arbitration or other proceeding
pending before or by any court, administrative agency, arbitrator or
governmental body having jurisdiction over the Manager or any of its properties
either asserting the illegality, invalidity or unenforceability of any of the
Related Documents, seeking any determination or ruling

 

33



--------------------------------------------------------------------------------

that would affect the legality, binding effect, validity or enforceability of
any of the Related Documents or which could reasonably be expected to have a
Material Adverse Effect, the Manager shall provide written notice to the
Trustee, the Servicer, the Back-Up Manager, the Master Issuer and the Rating
Agencies of the same promptly and in any event within five (5) Business Days .

Section 4.7 Capitalization. The Manager shall have sufficient capital to perform
all of its obligations under this Agreement at all times from the Closing Date
and until the Indenture has been terminated in accordance with the terms
thereof.

Section 4.8 Franchise Law Determination. The Manager shall file such documents
as are necessary to register as a franchise broker or franchise sales agent as
required by any state franchising authority. Upon final determination by any
state franchising authority’ that the Manager is considered by such state
franchising authority to be a “subfranchisor”, the Manager within 120 days of
such determination shall file such documents and take such other compliance
actions as are required by such state franchising authority or under such
state’s franchise laws.

Section 4.9 Maintenance of Separateness. The Manager covenants that, except as
contemplated by the Related Documents:

        (a) the books and records of each Securitization Entity will be
maintained separately from those of the Manager and each of its Affiliates that
is not a Securitization Entity;

        (b) all financial statements of the Manager that are consolidated to
include any Securitization Entity and that are distributed to any party will
contain detailed notes clearly stating that (i) all of such Securitization
Entity’s assets are owned by such Securitization Entity and (ii) such
Securitization Entity is a separate entity and has creditors who have received
interests in the Securitization Entity’s assets;

        (c) the Manager will observe (and will cause each of its Affiliates that
is not a Securitization Entity to observe) limited liability company or
corporate formalities in its dealing with any Securitization Entity;

        (d) the Manager shall not (and shall not permit any of its Affiliates
that is not a Securitization Entity to) commingle its funds with any funds of
any Securitization Entity; provided that the foregoing shall not prohibit the
Manager from holding funds of the Securitization Entity in its capacity as
manager for such entity in a segregated account identified for such purpose;

        (e) the Manager will (and shall cause each of its Affiliates that is not
a Securitization Entity to) maintain arm’s length relationships with each
Securitization Entity and each of the Manager and its Affiliates that are not
Securitization Entities will be compensated at market rates for any services it
renders or otherwise furnishes to such Securitization Entity;

 

34



--------------------------------------------------------------------------------

        (f) the Manager will not be, and will not hold itself out to be,
responsible for the debts of any Securitization Entity or the decisions or
actions in respect of the daily business and affairs of any Securitization
Entity and the Manager will not permit any Securitization Entity to hold the
Manager out to be responsible for the debts of such Securitization Entity or the
decisions or actions in respect of the daily business and affairs of such
Securitization Entity; provided that the foregoing shall not prohibit DPL, in
its individual capacity, from acting as co-obligor with respect to the leases
related to the Leased Domestic Manufacturing and Distribution Centers where
required by such leases; and

        (g) upon an officer of the Manager obtaining actual knowledge that any
of the foregoing provisions in this Section 4.9 hereof has been breached or
violated in any material respect, the Manager will take such actions as may be
reasonable and appropriate under the circumstances to correct and remedy such
breach or violation as soon as reasonably practicable under such circumstances.

Section 4.10 No ERISA Plan. Neither the Manager nor any corporation or any
trade, business, organization or other entity (whether or not incorporated),
that would be treated together with the Manager as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(a)(14) of ERISA
shall establish, maintain, contribute to, incur any obligation to contribute to,
or incur any liability in respect of, any Plan that is subject to Title IV of
ERISA.

ARTICLE 5

REPRESENTATIONS, WARRANTIES AND COVENANTS

AS TO POST-SECURITIZATION ASSETS

Section 5.1 Representations and Warranties Made in Respect of
Post-Securitization Assets. The Manager represents and warrants to the Master
Issuer and the other Securitization Entities, and the Trustee, as of the dates
set forth below (except if otherwise expressly noted) as follows:

        (a) Post-Securitization Domestic Franchise Arrangements. As of the
applicable Post-Securitization Asset Addition Date with respect to the
Post-Securitization Domestic Franchise Arrangement acquired on such
Post-Securitization Asset Addition Date:

(i) Such Post-Securitization Domestic Franchise Arrangement does not contain
terms and conditions that are reasonably expected to result in (A) a material
decrease in the amount of Retained Collections, taken as a whole, (B) a material
adverse change in nature or quality of Retained Collections, taken as a whole,
or (C) a material adverse change in the general assets categories generating
Retained Collections, taken as a whole, in each case when compared to the
amount, nature, quality or general categories generating Collections that could
have been reasonably expected to result had such Post-Securitization Domestic
Franchise Arrangement been entered into in accordance with the Prior Terms;

 

35



--------------------------------------------------------------------------------

(ii) Such Post-Securitization Domestic Franchise Arrangement is the legal, valid
and binding obligation of the parties thereto, has been fully and properly
executed by the parties thereto and is enforceable against the parties thereto
in accordance with its terms (except as such enforceability may be limited by
bankruptcy or insolvency laws and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law);

(iii) Such Post-Securitization Domestic Franchise Arrangement complies in all
material respects with all applicable Requirements of Law;

(iv) No Franchisee party to such Post-Securitization Domestic Franchise
Arrangement is, to the Manager’s knowledge subject to an Event of Bankruptcy;

(v) Continuing Franchise Fees and similar fees payable pursuant to such
Post-Securitization Domestic Franchise Arrangement are payable at least weekly;
provided, however, that the Manager may cause the applicable Franchisor to enter
into Post-Securitization Domestic Franchise Arrangements that provide for
Continuing Franchise Fees and similar fees to be payable less frequently than
weekly if the aggregate fees payable under all Post-Securitization Domestic
Franchise Arrangements that provide for payment of Continuing Franchise Fees and
similar fees less frequently than weekly are not reasonably anticipated to
exceed 10% of total Retained Collections in the twelve-month period immediately
following the commencement of any such Post-Securitization Domestic Franchise
Arrangement;

(vi) Except as required by law, such Post-Securitization Domestic Franchise
Arrangement contains no contractual rights of setoff or contractual defenses to
obligations to make payment of any amounts payable by the Franchisee under such
Post-Securitization Domestic Franchise Arrangement;

(vii) Such Post-Securitization Domestic Franchise Arrangement contains no
restrictions on assignment that are reasonably expected to be materially more
onerous on the Domestic Franchisor thereto than the Prior Terms (which do not
include any such restrictions on assignments); provided, however, that the
Manager may cause the Domestic Franchisor to enter into Post-Securitization
Domestic Franchise Arrangements that include such restrictions with the prior
written consent of the Control Party, such consent not to be unreasonably
withheld (it being agreed that in determining whether to so consent, the Control
Party

 

36



--------------------------------------------------------------------------------

may assess whether such restrictions (together with other structural protections
implemented by the Domestic Franchisor) will adversely affect the liquidation
value of all Domestic Franchise Arrangements and the Domino’s IP); provided that
the royalties from such Post-Securitization Domestic Franchise Arrangements are
not reasonably anticipated to exceed 5% of the total royalties of all
Post-Securitization Domestic Franchise Arrangements in the four (4) fiscal
quarter period immediately following the commencement of such
Post-Securitization Domestic Franchise Arrangements; and

        (b) Post-Securitization International Franchise Arrangements. As of the
applicable Post-Securitization Asset Addition Date with respect to the
Post-Securitization International Franchise Arrangement acquired on such
Post-Securitization Asset Addition Date:

(i) Such Post-Securitization International Franchise Arrangement is the legal,
valid and binding obligation of the parties thereto, has been fully and properly
executed by the parties thereto and is enforceable against the parties thereto
in accordance with its terms (except as such enforceability may be limited by
bankruptcy or insolvency laws and by general principles of equity, regardless of
whether such enforceability shall be considered in a proceeding in equity or at
law);

(ii) Either (a) such Post-Securitization International Franchise Arrangement
requires the Franchisee under such Post-Securitization International Franchise
Arrangement to comply in all material respects with all applicable Requirements
of Law and to indemnify the International Franchisor for any losses arising out
of such Franchisee’s failure to comply with the applicable Requirements of Law,
including any necessary approvals or consents from a Governmental Authority or
(b) the Manager has obtained a legal opinion or other evidence reasonably
acceptable to the Control Party to the effect that such Post-Securitization
International Franchise Arrangement complies in all material respects with all
applicable Requirements of Law; and

(iii) No Franchisee party to such Post-Securitization International Franchise
Arrangement is, to the Manager’s knowledge, subject to an Event of Bankruptcy.

        (c) Post-Securitization Owned Property. As of the applicable
Post-Securitization Asset Addition Date with respect to any Post-Securitization
Owned Property acquired on such date, the Manager has conducted or caused to be
conducted a “desktop” Phase I environmental study on such Owned Property and has
taken or caused to be taken appropriate remediation or follow-up study measures
on such Owned Property, consistent with the Management Standard.

 

37



--------------------------------------------------------------------------------

Section 5.2 Covenants in Respect of New Collateral.

        (a) Other Contributed, Developed or Acquired Assets. In consideration of
being engaged as the Manager, the Manager agrees that neither it nor its
Affiliates (other than the Securitization Entities) will compete with the
business of the Securitization Entities (other than operation of Company-Owned
Stores and the sale of inventory owned by the Canadian Manufacturer after the
Series 2007-1 Closing Date) and, accordingly:

(i) Future Brand IP. The Manager and its Affiliates (A) shall contribute to the
IP Holder, or otherwise cause the IP Holder to own, all rights in and to all
Future Brand Assets; provided, that the Control Party shall have the right to
direct, in accordance with the Base Indenture, that Future Brand Assets be held
by one or more newly formed Securitization Entities that will act as Additional
IP Holders, if the Control Party reasonably believes that such Future Brand
Assets could impair the Collateral if it were held by the IP Holder, and that
separating the ownership of such Future Brand Assets from the rest of the
Domino’s IP will not impair the enforceability of the Domino’s IP,
(B) acknowledge and agree that all such Future Brand IP is developed for the
benefit of the IP Holder or the applicable Additional IP Holder and (C) shall
contribute to IP Holder or the applicable Additional IP Holder, or otherwise
cause IP Holder or the applicable Additional IP Holder to enter into, develop or
acquire, Future Brand Assets. In making any determination with respect to Future
Brand Assets, the Control Party shall have the right to consult with the Back-Up
Manager or other third-party experts.

(ii) Franchise Agreements. Unless otherwise agreed to in writing by the Control
Party, any contribution to, or development or acquisition by, the Master Issuer
of any Franchise Arrangements (whether related to the Domino’s Brand or any
Future Brand) shall be subject to all applicable provisions of the Indenture,
this Agreement (including the applicable representations and covenants in
ARTICLE 2 and ARTICLE 5), the IP License Agreements and the other Related
Documents.

(iii) Additional Securitization Entities. The Manager shall have the right to
form an Additional Securitization Entity for the purpose of holding Future Brand
Assets until such time as the Control Party shall direct the Manager as to which
Securitization Entity should hold such Future Brand Assets in accordance with
clause (i) above.

 

38



--------------------------------------------------------------------------------

ARTICLE 6

DEFAULT

Section 6.1 Manager Termination Event.

        (a) Manager Termination Events. Any of the following events or
occurrences shall constitute a Manager Termination Event (a “Manager Termination
Event”) under this Agreement, the assertion as to the occurrence of which may be
made, and notice of which may be given, by either the Master Issuer or the
Trustee (acting at the direction of the Control Party):

(i) any failure by the Manager to remit to the Collection Account, any Base
Indenture Account or any Series Account, within three (3) Business Days of its
actual knowledge of its receipt thereof, any payments required to be deposited
into the Collection Account, such Base Indenture Account or such Series Account
received by it in respect of the Managed Assets;

(ii) the Quarterly DSCR for any Quarterly Payment Date is less than 1.20x.

(iii) any failure by the Manager to provide (A) any required certificate or
report set forth in Sections 4.1(a), (b), (d) or (k) of the Base Indenture
within three Business Days of its due date or (B) any required certificate or
report set forth in Section 4.1(c) of the Base Indenture when due;

(iv) a material default by the Manager in the due performance and observance of
any provision of this Agreement or any other Related Document to which it is
party and the continuation of such default uncured for a period of 30 days after
it has been notified thereof by the Master Issuer or the Control Party, or
otherwise obtained knowledge of such default; provided, however, that as long as
the Manager is diligently attempting to cure such default, such cure period
shall be extended by an additional period as may be required to cure such
default, but in no event by more than an additional 30 days; and provided,
further, that any default related to transfer of a defective asset pursuant to
the terms of this Agreement, a Distribution and Contribution Agreement or a
Contribution and Sale Agreement shall be deemed cured for purposes hereof upon
payment in full by the applicable transferor of the liquidated damages amount
specified in this Agreement, such Distribution and Contribution Agreement or
such Contribution and Sale Agreement.

(v) any representation, warranty or statement of the Manager made in this
Agreement or any other Related Document or in

 

39



--------------------------------------------------------------------------------

any certificate, report or other writing delivered pursuant thereto that is not
qualified by materiality or the definition of “Material Adverse Effect” proves
to be incorrect in any material respect, or any such representation, warranty or
statement of the Manager that is qualified by materiality or the definition of
“Material Adverse Effect” proves to be incorrect, in each case as of the time
when the same was made or deemed to have been made or as of any other date
specified in such document or agreement; provided that if any such breach is
capable of being remedied within 30 days of the Manager’s knowledge of such
breach or receipt of notice thereof, then a Manager Termination Event shall only
occur under this clause (vi) as a result of such breach if it is not cured in
all material respects by the end of such 30 day period;

(vi) an Event of Bankruptcy with respect to the Manager shall have occurred;

(vii) any final, non-appealable order, judgment or decree is entered in any
proceedings against the Manager by a court of competent jurisdiction decreeing
the dissolution of the Manager and such order, judgment or decree remains
unstayed and in effect for more than ten days;

(viii) a final non-appealable judgment for an amount in excess of $25,000,000
(exclusive of any portion thereof which is insured) is rendered against the
Manager or, so long as DPL is the Manager, is rendered against Holdco or
Intermediate Holdco by a court of competent jurisdiction and is not paid or
discharged within 30 days;

(ix) an acceleration of more than $25,000,000 of the Indebtedness of the Manager
or, so long as DPL is the Manager, Intermediate Holdco or Holdco;

(x) this Agreement or a material portion thereof ceases to be in full force and
effect or enforceable in accordance with its terms (other than in accordance
with the express termination provisions thereof and other than Section 2.1(l)),
or the Manager asserts as much in writing; and

(xi) a failure by the Manager, Holdco, or any direct or indirect subsidiary of
Holdco (apart from the Securitization Entities) to comply with the Holdco
Specified Non-Securitization Debt Cap, and such failure has continued for a
period of 45 days after Holdco has been notified by any Securitization Entity or
the Control Party, or otherwise has obtained knowledge of such non-compliance.

(b) Remedies. Upon the occurrence and continuance of any Manager Termination
Event, subject to the limitations set forth in the Indenture, (i)

 

40



--------------------------------------------------------------------------------

the Control Party, acting at the direction of the Controlling Class
Representative, may waive such Manager Termination Event or (ii) the Master
Issuer or the Control Party, acting at the direction of the Controlling Class
Representative, may, by notice given to the Manager (with copies to the Trustee,
the Back-Up Manager and the Rating Agencies and to whichever of the Master
Issuer and the Control Party has not provided such notice), direct the Trustee
to terminate all of the rights, powers, duties, obligations and responsibilities
of the Manager under this Agreement, including, without limitation, all rights
of the Manager to receive all or a portion of the management compensation
provided for in Section 2.7 or any expense reimbursement hereunder, other than
to the extent accrued prior to such termination and not previously paid. Upon
any termination or the giving of the notice referred to in the preceding
sentence, the Manager shall promptly notify the Master Issuer, the Trustee, the
Servicer and the Back-Up Manager of such notice and the rights, powers, duties,
obligations and responsibilities of the Manager under this Agreement to the
extent specified in such notice, whether with respect to the Managed Assets, the
Collection Account, any Weekly Management Fee, Weekly Canadian Management Fee,
Supplemental Management Fee (other than to the extent accrued prior to such
termination and not previously paid) or otherwise shall vest in and be assumed
by any Successor Manager appointed by the Control Party. No termination or
resignation of the Manager shall become effective until a Successor Manager
whose appointment has been directed and approved by the Control Party (acting at
the direction of the Controlling Class Representative) shall have assumed the
rights, powers, duties, obligations and responsibilities of the Manager. The
Manager shall cooperate with the Successor Manager to facilitate such
transition, shall execute and deliver any instrument as shall reasonably be
necessary for such transition, and shall use best efforts to promptly assign and
transfer to the Successor Manager all books and records, property, money and
other assets held by such Manager hereunder; provided, however, that the Manager
shall have access, during normal business hours and upon reasonable notice, to
all books and records that the Manager reasonably believes would be necessary or
desirable for the Manager in connection with the preparation of any tax or other
governmental reports and filings and other uses.

(c) From and during the continuation of a Manager Termination Event where the
rights and powers of the Manager have been terminated, each Securitization
Entity and the Trustee (at the direction of the Control Party) are hereby
irrevocably authorized and empowered to execute and deliver, on behalf of the
Manager, as attorney in fact or otherwise, all documents and other instruments
(including any notices to Franchisees deemed necessary or advisable by the
Master Issuer, the Franchisors or the Control Party), and to do or accomplish
all other acts or things necessary or appropriate, to effect such vesting and
assumption.

(d) Notice of Manager Termination Event. Promptly after the occurrence of any
Manager Termination Event pursuant to Section 6.1(a), the Manager shall transmit
notice of such Manager Termination Event to the Control Party and the Trustee,
with a copy to each Rating Agency and the Back-Up Manager.

 

41



--------------------------------------------------------------------------------

(e) Continuation of Supplied Products and Services. Notwithstanding the
occurrence of a Manager Termination Event, DPL will remain obligated to provide
Supplied Products and Services to the Product Supply Entities and will retain
the right to receive compensation for such services.

Section 6.2 Disentanglement.

(a) Obligations. The Manager is required to cooperate with the Back-Up Manager
in the performance of the Back-up Manager’s Cold Back-Up Management Duties and
Warm Back-Up Management Duties. Upon termination of the Manager following a
Manager Termination Event, the Manager shall (i) cooperate with the Back-Up
Manager in the conduct of the Hot Back-Up Management Duties and the
implementation of the Transition Plan until a Successor Manager is identified
and (ii) accomplish a complete transition to the Successor Manager, without
interruption or adverse impact on the provision of Services (the
“Disentanglement”). Thereafter, the Manager shall cooperate fully with the
Successor Manager and otherwise promptly take all actions required to assist in
effecting a complete Disentanglement and shall follow any directions that may be
provided by the Control Party or the Back-Up Manager. The Manager shall provide
all information and assistance regarding the terminated Services required for
Disentanglement, including data conversion and migration, interface
specifications and related professional services. The Manager shall provide for
the prompt and orderly conclusion of all work as the Servicer and the Back-Up
Manager may direct, including completion or partial completion of projects,
documentation of all work in progress, and other measures to assure an orderly
transition to the Successor Manager. All services relating to Disentanglement
(“Disentanglement Services”), including all reasonable training for personnel of
the Back-Up Manager, the Successor Manager or the Successor Manager’s designated
alternate service provider in the performance of the Services, shall be deemed a
part of the Services to be performed by the Manager. The Manager will use
commercially reasonable efforts to utilize existing resources to perform the
Disentanglement Services.

(b) Charges for Disentanglement Services. So long as the Manager and the
Canadian Manufacturer continue to provide the Services (whether or not the
Manager has been terminated as Manager or the services of the Canadian
Manufacturer have been terminated hereunder) during the Disentanglement Period,
the Manager and the Canadian Manufacturer shall continue to be paid their
respective compensation set forth in Section 2.7. Upon the Successor Manager’s
assumption of the obligation to perform all Services hereunder, the Manager
shall be entitled to reimbursement of its actual costs for the provision of any
Disentanglement Services.

 

42



--------------------------------------------------------------------------------

(c) Duration of Disentanglement Obligations. The Manager’s obligation to provide
Disentanglement Services will continue during the period (the “Disentanglement
Period”) commencing on the date that a Manager Termination Event occurs and
ending on the date on which the Successor Manager or the re-engaged Manager
shall assume all of the obligations of the Manager hereunder.

(d) Sub-Management Arrangements; Authorizations.

(i) With respect to each Sub-Management Arrangement and unless the Control Party
elects to terminate such Sub-Management Arrangement in accordance with
Section 2.12 hereof, the Manager will:

(A) assign to the Successor Manager or its designated alternate service provider
all of the Manager’s rights under such Sub-Management Arrangement to which it is
party used by the Manager in performance of the transitioned Services; and

(B) procure any third party authorizations necessary to grant the Successor
Manager or its designated alternate service provider the use and benefit of such
Sub-Management Arrangement to which it is party used by the Manager in
performing the transitioned Services, pending their assignment to the Successor
Manager under this Agreement.

(ii) If the Control Party elects to terminate such Sub-Management Arrangement in
accordance with Section 2.12 hereof, the Manager will take all reasonable
actions necessary or reasonably requested by the Control Party to accomplish a
complete transition of the Services performed by a Sub-manager under the
applicable Sub-Management Arrangement to the Successor Manager, or to any
alternate service provider designated by the Control Party, without interruption
or adverse impact on the provision of Services.

(e) Confidential Information. The Manager will comply with the terms of ARTICLE
7 relating to the return and destruction of Confidential Information.

(f) Third-Party Intellectual Property. The Manager will assist the Successor
Manager or its designated alternate service provider in obtaining any necessary
licenses or consents to use any third-party Intellectual Property then being
used by the Manager or any Sub-manager, including pursuant to the DPL IP License
Agreement. The Manager will assign any such license or sublicense directly to
the Successor Manager or its designated alternate service provider to the extent
the Manager has the necessary rights to assign such agreements to the Successor
Manager or its designated alternate service provider without incurring any
additional cost.

 

43



--------------------------------------------------------------------------------

(g) License to Use Domino’s IP. Promptly following the occurrence of a Manager
Termination Event and the appointment of a Successor Manager, the IP Holder will
enter into a license agreement with such Successor Manager with respect to the
Domino’s IP on substantially the same terms as the DPL IP License Agreement.

Section 6.3 No Effect on Other Parties. Upon any termination of the rights and
powers of the Manager from time to time pursuant to Section 6.1, or a
resignation pursuant to Section 4.4(b), upon any appointment of a Successor
Manager, all the rights, powers, duties, obligations and responsibilities of the
Securitization Entities, the Control Party or the Trustee under this Agreement,
the Indenture and the other Related Documents shall remain unaffected by such
termination or appointment and shall remain in full force and effect thereafter,
except as otherwise expressly provided in this Agreement or in the Indenture.

Section 6.4 Rights Cumulative. All rights and remedies from time to time
conferred upon or reserved to the Securitization Entities, the Trustee, the
Servicer, the Control Party, the Back-Up Manager or the Noteholders or to any or
all of the foregoing are cumulative, and none is intended to be exclusive of
another or any other right or remedy which they may have at law or in equity.
Except as otherwise expressly provided herein, no delay or omission in insisting
upon the strict observance or performance of any provision of this Agreement, or
in exercising any right or remedy, shall be construed as a waiver or
relinquishment of such provision, nor shall it impair such right or remedy.
Every right and remedy may be exercised from time to time and as often as deemed
expedient.

ARTICLE 7

CONFIDENTIALITY

Section 7.1 Confidentiality.

(a) The parties hereto acknowledge that during the term of this Agreement each
party may receive Confidential Information from another party hereto. Each party
agrees to maintain the Confidential Information in the strictest of confidence
and will not, at any time, use, disseminate or disclose any Confidential
Information to any person or entity other than those of its employees or
representatives who have a “need to know”, who have been apprised of this
restriction. Recipient shall be liable for any breach of this Section 7.1(a) by
any of its employees or representatives and shall immediately notify Discloser
in the event of any loss or disclosure of any Confidential Information of
Discloser. Upon termination of this Agreement, Recipient will return to
Discloser, or at Discloser’s request, destroy, all documents and records in its
possession containing the Confidential Information of Discloser. Confidential
Information shall not include information that: (i) is already known to
Recipient without

 

44



--------------------------------------------------------------------------------

restriction on use or disclosure prior to receipt of such information from
Discloser; (ii) is or becomes part of the public domain other than by breach of
this Agreement by, or other wrongful act of, Recipient; (iii) is developed by
Recipient independently of and without reference to any Confidential
Information; (iv) is received by Recipient from a third party who is not under
any obligation to Discloser to maintain the confidentiality of such information;
or (v) is required to be disclosed by applicable law, statute, rule, regulation,
subpoena, court order or legal process; provided that Recipient shall promptly
inform the Discloser of any such requirement and cooperate with any attempt by
the Discloser to obtain a protective order or other similar treatment. It shall
be the obligation of Recipient to prove that such an exception to the definition
of Confidential Information exists.

(b) Notwithstanding anything to the contrary contained in Section 7.1(a), the
Securitization Entities, the Trustee, the Servicer, the Back-Up Manager or the
Noteholders may use, disseminate or disclose any Confidential Information to any
person or entity in connection with the enforcement of rights of the
Securitization Entities, the Trustee, the Servicer, the Back-Up Manager or the
Noteholders under the Indenture or the Related Documents; provided, however,
that prior to disclosing any such Confidential Information:

(i) to any such person or entity other than in connection with any judicial or
regulatory proceeding, such person or entity shall agree in writing to maintain
such Confidential Information in a manner at least as protective of the
Confidential Information as the terms of Section 7.1(a); or

(ii) to any such person or entity in connection with any judicial or regulatory
proceeding, the Recipient will (x) promptly notify Discloser of each such
requirement and identify the documents so required thereby, so that Discloser
may seek an appropriate protective order or similar treatment and/or waive
compliance with the provisions of this Agreement; (y) use reasonable efforts to
assist Discloser in obtaining such protective order or other similar treatment
protecting such Confidential Information prior to any such disclosure; and
(z) consult with Discloser on the advisability of taking legally available steps
to resist or narrow the scope of such requirement. If, in the absence of such a
protective order or similar treatment, the Recipient is nonetheless required by
mandatory applicable law to disclose any part of Discloser’s Confidential
Information which is disclosed to it under this Agreement, the Recipient may
disclose such Confidential Information without liability under this Agreement,
except that the Recipient will furnish only that portion of the Confidential
Information which is legally required.

 

45



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS PROVISIONS

Section 8.1 Term of this Agreement. The respective duties and obligations of the
Manager and the Securitization Entities created by this Agreement shall
terminate upon the final payment or other liquidation of the last outstanding
Managed Asset included in the Collateral or, as long as no Notes are Outstanding
and the Indenture has been satisfied and discharged pursuant to Article XII of
the Base Indenture, upon written agreement by the parties to this Agreement.
Upon termination of this Agreement pursuant to this Section 8.1, the Manager
shall pay over to the applicable Securitization Entity or any other Person
entitled thereto all proceeds of the Managed Assets held by the Manager. The
provisions of Section 2.8 shall survive termination of this Agreement.

Section 8.2 Amendments to this Agreement.

(a) This Agreement may be amended from time to time in writing by the parties to
this Agreement; provided that (i) any amendment that could reasonably materially
adversely affect the interest of the Noteholders shall require the consent of
the Control Party, which consent shall not be unreasonably withheld, and
(ii) with the consent of the Control Party, a Securitization Entity may be
withdrawn from this Agreement if the Equity Interests of such Securitization
Entity are foreclosed upon in the exercise of remedies upon an Event of Default.
Notwithstanding the foregoing, no consent of the Control Party shall be
required:

(i) to correct or amplify the description of any required activities of the
Manager or Canadian Manufacturer;

(ii) to add to the duties or covenants of the Manager or Canadian Manufacturer
for the benefit of any Noteholders or any other Secured Parties, or to add
provisions to this Agreement so long as such action does not materially
adversely affect the interests of the Noteholders;

(iii) to correct any manifest error or to cure any ambiguity, defect or
provision that may be inconsistent with the terms of the Indenture or any other
Related Document, or to correct or supplement any provision herein that may be
inconsistent with the terms of the Indenture or any offering memorandum;

(iv) to evidence the succession of another Person to any party to this
Agreement;

(v) to comply with Requirements of Law;

(vi) to take any action necessary and appropriate to facilitate the origination
of Post-Securitization Franchise Arrangements,

 

46



--------------------------------------------------------------------------------

the acquisition and management of Manufacturing and Distribution Centers, or the
management and preservation of the Franchise Arrangements, in each case, in
accordance with the Management Standard;

(vii) to provide for additional Services related to any Company-Owned Stores,
provided the Rating Agency Condition is satisfied; or

(viii) to adjust, at the end of any fiscal year, the Product Supply Margin to a
percentage not to exceed 15%.

(b) Promptly after the execution of any amendment, the Manager shall send to the
Trustee, the Servicer, the Back-Up Manager and each Rating Agency a conformed
copy of such amendment, but the failure to do so will not impair or affect its
validity.

(c) Any amendment or modification effected contrary to the provisions of this
Section 8.2 shall be null and void.

Section 8.3 Amendments to other Agreements. The Co-Issuers and the Trustee agree
not to amend the Indenture or the Related Documents without the Manager’s
consent if such amendment would materially increase the Manager’s obligations or
liabilities, or materially decrease the Manager’s rights or remedies under this
Agreement, the Indenture or any other Related Document.

Section 8.4 Acknowledgement. Without limiting the foregoing, the Manager hereby
acknowledges that, on the date hereof, the Securitization Entities will pledge
to the Trustee under the Indenture and the Global G&C Agreement, all of such
Securitization Entities’ right and title to, and interest in, this Agreement and
the Collateral; and such pledge includes all of such Securitization Entities’
rights, remedies, powers and privileges, and all claims of such Securitization
Entities against the Manager, under or with respect to this Agreement (whether
arising pursuant to the terms of this Agreement or otherwise available at law or
in equity), including (i) the rights of such Securitization Entities and the
obligations of the Manager hereunder and (ii) the right, at any time, to give or
withhold consents, requests, notices, directions, approvals, demands, extensions
or waivers under or with respect to this Agreement or the obligations in respect
of the Manager hereunder to the same extent as such Securitization Entities may
do. The Manager hereby consents to such pledges described above, acknowledges
and agrees that the Trustee and its assigns and the Control Party, shall be
third-party beneficiaries of the rights of such Securitization Entities arising
hereunder and agree that the Trustee or the Control Party may enforce the
provisions of this Agreement, exercise the rights of such Securitization
Entities and enforce the obligations of the Manager hereunder without the
consent of the such Securitization Entities.

Section 8.5 Governing Law; Waiver of Jury Trial; Jurisdiction.

(a) This Agreement shall be construed in accordance with and governed by the
laws of the State of New York without regard to conflicts of law principles
(other than Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).

 

47



--------------------------------------------------------------------------------

(b) The parties hereto each hereby waive any right to have a jury participate in
resolving any dispute, whether in contract, tort or otherwise, arising out of,
connected with, relating to or incidental to the transactions contemplated by
this Agreement.

(c) The parties hereto each hereby irrevocably submit (to the fullest extent
permitted by applicable law) to the non-exclusive jurisdiction of any New York
state or federal court sitting in the borough of Manhattan, New York City, State
of New York, over any action or proceeding arising out of or relating to this
Agreement or any related documents and the parties hereto hereby irrevocably
agree that all claims in respect of such action or proceeding shall be heard and
determined in such New York state or federal court. The parties hereto each
hereby irrevocably waive, to the fullest extent permitted by applicable law, any
objection each may now or hereafter have, to remove any such action or
proceeding, once commenced, to another court on the grounds of forum non
conveniens or otherwise.

Section 8.6 Notices. All notices, requests or other communications desired or
required to be given under this Agreement shall be in writing and shall be sent
by (a) certified or registered mail, return receipt requested, postage prepaid,
(b) national prepaid overnight delivery service, (c) telecopy or other facsimile
transmission (following with hard copies to be sent by national prepaid
overnight delivery service) or (d) personal delivery with receipt acknowledged
in writing, to the address set forth in the Base Indenture. Any party hereto may
change its address for notices hereunder by giving notice of such change to the
other parties hereto, with a copy to the Control Party. Any change of address of
a Noteholder shown on a Note Register shall, after the date of such change, be
effective to change the address for such Noteholder hereunder. All notices and
demands shall be deemed to have been given either at the time of the delivery
thereof to any officer or manager of the Person entitled to receive such notices
and demands at the address of such Person for notices hereunder, or on the third
day after the mailing thereof to such address, as the case may be.

Section 8.7 Severability of Provisions. If one or more of the provisions of this
Agreement shall be for any reason whatever held invalid or unenforceable, such
provisions shall be deemed severable from the remaining covenants, agreements
and provisions of this Agreement and such invalidity or unenforceability shall
in no way affect the validity or enforceability of such remaining provisions, or
the rights of any parties hereto. To the extent permitted by law, the parties
hereto waive any provision of law which renders any provision of this Agreement
invalid or unenforceable in any respect.

Section 8.8 Delivery Dates. If the due date of any notice, certificate or report
required to be delivered by the Manager hereunder falls on a day that is not a
Business Day, the due date for such notice, certificate or report shall be
automatically extended to the next succeeding day that is a Business Day.

 

48



--------------------------------------------------------------------------------

Section 8.9 Binding Effect; Limited Rights of Others. The provisions of this
Agreement shall be binding upon and inure to the benefit of the respective
successors and assigns of the parties hereto. Except as provided in the
preceding sentence and except for the rights of the third party beneficiaries
described in Section 8.4, nothing in this Agreement expressed or implied, shall
be construed to give any Person other than the parties hereto any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenants, agreements, representations or provisions contained herein.

Section 8.10 Article and Section Headings. The Article and Section headings
herein are for convenience of reference only, and shall not limit or otherwise
affect the meaning hereof.

Section 8.11 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

[The remainder of this page is intentionally left blank.]

 

49



--------------------------------------------------------------------------------

EXECUTION VERSION

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Management Agreement to be duly executed by their respective officers thereunto
duly authorized as of the day and year first above written.

 

DOMINO’S PIZZA LLC, as Manager and in

its individual capacity

By:

      Name: Adam J. Gacek   Title:   Secretary

 

DOMINO’S PIZZA NS CO.

By:

      Name: Adam J. Gacek   Title:   Secretary

 

DOMINO’S PIZZA MASTER ISSUER LLC

By:

      Name: Adam J. Gacek   Title:   Secretary

 

DOMINO’S PIZZA DISTRIBUTION LLC

By:

      Name: Adam J. Gacek   Title:   Secretary



--------------------------------------------------------------------------------

DOMINO’S SPV CANADIAN HOLDING COMPANY INC.

By:

      Name: Adam J. Gacek   Title: Secretary

 

DOMINO’S IP HOLDER LLC

By:

      Name: Adam J. Gacek   Title: Secretary

 

DOMINO’S SPV GUARANTOR LLC By:       Name: Adam J. Gacek   Title: Secretary

 

DOMINO’S PIZZA FRANCHISING LLC

By:

      Name: Adam J. Gacek   Title: Secretary

 

DOMINO’S PIZZA INTERNATIONAL

FRANCHISING INC.

By:       Name: Adam J. Gacek   Title: Secretary

 

2



--------------------------------------------------------------------------------

DOMINO’S PIZZA CANADIAN

DISTRIBUTION ULC

By:       Name: Adam J. Gacek   Title: Secretary

 

DOMINO’S EQ LLC

By:

      Name: Adam J. Gacek   Title: Secretary

 

DOMINO’S RE LLC By:       Name: Adam J. Gacek   Title: Secretary

 

3



--------------------------------------------------------------------------------

CITIBANK, N.A.

as Trustee

By:

      Name:   Title:

 

4